Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 1 of 77 PageID #: 2957




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

                                                            )
  DERRICK HAMILTON,                                         )
                                                            )
                                 Plaintiff,                 )
                                                            )
                         v.                                 )
                                                            )   15 CV 4574 (CBA) (SJB)
  CITY OF NEW YORK; THE NEW YORK CITY
                                                            )
  POLICE        DEPARTMENT,             DET.      LOUIS
                                                            )
  SCARCELLA, individually and in his capacity as a
                                                            )
  New York City police officer; DET. FRANK
                                                            )
  DeLOUISA, individually and his capacity as a New
                                                            )
  York City police officer, INV. JOSEPH PONZI,
                                                            )
  individually and in his capacity as an Investigator for
                                                            )
  the Kings County District Attorney's office,
                                                            )
  JOHN/JANE DOE NOS. 1 through 10, being unknown
                                                            )
  employees of the City of New York, THE CITY OF
                                                            )
  NEW HAVEN, POLICE OFFICER BILLY WHITE,
                                                            )
  individually and in his capacity as a New Haven police
                                                            )
  officer and JOHN/JANE DOE NOS. 11 through 20,
                                                            )
  being unknown employees of the City of New Haven,
                                                            )
                                 Defendants.                )
                                                            )


                      REVISED PROPOSED JOINT PRE-TRIAL ORDER

    i.   Parties and Counsel:

  Plaintiff Derrick Hamilton is represented by:

         Raymond Panek
         Gabriel P. Harvis
         Baree N. Fett
         Elefterakis, Elefterakis & Panek
         80 Pine Street, 38th Floor
         New York, New York 10005
         ray@eeplaw.com
         gharvis@eeplaw.com
         bfett@eeplaw.com
         (o) (212) 532-1116
         (f) (212) 532-1176




                                                  -1-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 2 of 77 PageID #: 2958




  Defendants Frank DeLouisa and City of New York are represented by:

         Philip R. DePaul
         Kiran Rosenkilde
         New York City Law Department
         100 Church Street
         New York, NY 10007
         pdepaul@law.nyc.gov
         krosenki@law.nyc.gov
         (212) 356-2413 / 2334
         (212) 356-3509 (fax)


  Defendant Louis Scarcella is represented by:

         Bryan Ha
         Richard E. Signorelli
         LAW OFFICE OF
         RICHARD E. SIGNORELLI
         52 Duane Street, 7th Floor
         New York, NY 10007
         Telephone:    212 254 4218
         Facsimile:    212 254 1396
         Cellular:     646 245 7443 (Bryan Ha)
         bhanyc@gmail.com
         rsignorelli@nycLITIGATOR.com℠
         www.nycLITIGATOR.com℠


  Defendants City of New Haven and William White are represented by:

         Dennis M. Durao
         Federal Bar No.: ct29271
         James N. Tallberg
         Federal Bar No.: ct17849
         Karsten & Tallberg, LLC
         500 Enterprise Drive, Ste. 4B
         Rocky Hill, CT 06067
         T: (860)233-5600
         F: (860)233-5800
         ddurao@kt-lawfirm.com
         jtallberg@kt-lawfirm.com




                                                 -2-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 3 of 77 PageID #: 2959




    ii.   Jurisdiction:

          This Court has federal question jurisdiction, under 28 U.S.C. § 1331, over claims arising
  under 42 U.S.C. § 1983. Title 28 U.S.C. § 1367(a) provides supplemental jurisdiction over
  plaintiff’s state law claims.


   iii.   Claims and Defenses:

          I.     Claims

           1. Federal Malicious Prosecution (Scarcella and DeLouisa)
              Elements: (1) Initiation or continuation of prosecution; (2) absence of probable cause;
              (3) favorable termination; (4) malice; and (5) post-arraignment deprivation of liberty.

           2. State Law Malicious Prosecution (City of New York under respondeat superior)
              Elements: (1) Initiation or continuation of prosecution; (2) absence of probable cause;
              (3) favorable termination; and (4) malice.

           3. Fabrication of Jewel Smith’s Inculpatory Statements (Scarcella and DeLouisa)
              Elements: (1) fabrication of evidence; (2) likely to influence a jury; (3) forwarded to
              prosecutors; that (4) results in a deprivation of life, liberty or property.

           4. Suppression of Jewel Smith’s Initial Statements (Scarcella and DeLouisa)
              Elements: (1) knowledge of extant evidence; (2) likely to influence a jury; (3)
              withheld from prosecutors; that (4) results in a deprivation of life, liberty or property.

           5. Suppression of Taseem Douglas’s Exculpatory Statements (Scarcella and White)
              Elements: (1) knowledge of extant evidence; (2) likely to influence a jury; (3)
              withheld from prosecutors; that (4) results in a deprivation of life, liberty or property.

           6. Intimidation of Alphonso Dixon (White)
              Elements: (1) intimidation of a witness; (2) possessing information likely to influence
              a jury; (3) rendering the witness unavailable; that (4) results in a deprivation of life,
              liberty or property.

           7. Failure to Disclose the Intimidation of Alphonso Dixon (White)
              Elements: (1) knowledge of witness intimidation; (2) likely to influence a jury; (3)
              withheld from prosecutors; that (4) results in a deprivation of life, liberty or property.

           8. Municipal Liability (New York City and New Haven, CT)
              (This claim has been bifurcated and reserved pending determination of the individual
              defendants’ liability, see D.E. #28)
              Elements: (1) the deprivation of a constitutional right; (2) resulting from a
              municipality’s (a) failure to train or (b) sanctioned policies, practices or customs.




                                                   -3-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 4 of 77 PageID #: 2960




        II.       Det. Scarcella’s Cross-Claims

         1. Cross-Claim for Contribution for Any Potential Liability Det. Scarcella May
            Have (Against Co-Defendants)                                           ____________
            The elements of a claim for contribution under CPLR § 1401 are: (a) the existence of
            some predicate tort liability; (b) breach of duty by the party from whom contribution
            is sought; and (c) the breach of duty caused the same injury suffered by the plaintiff
            for which contribution is sought.

         2. Cross-Claim for Indemnification for Any Judgment or Settlement Amount
            Obtained Against Det. Scarcella (Against City of New York)_________________
            The elements of a claim for indemnification under New York General Municipal Law
            § 50-k are: (a) the act or omission from which the judgment or settlement arose
            occurred while the employee was acting within the scope of his public employment
            and in the discharge of his duties and was not in violation of any rule or regulation;
            and (b) the injury or damage sustained by the plaintiff was not the result of intentional
            wrongdoing or recklessness on the part of the employee.

        III.      New Haven Defendants’ Cross-Claim Against Defendant Louis Scarcella

         1. Cross-Claim for Contribution for Any Potential Liability Any New Haven
            Defendant May Have (Against Defendant Louis Scarcella)

               The elements of a claim for contribution under CPLR § 1401 are: (a) the existence of
               some predicate tort liability; (b) breach of duty by the party from whom contribution
               is sought; and (c) the breach of duty caused the same injury suffered by the plaintiff
               for which contribution is sought.

        IV.       Defenses

          New York City Defendants’ Defenses:

          In light of the fact that the parties have agreed that plaintiff’s purported Monell claims
          should be reserved until after the resolution of the individual defendants’ liability (ECF
          No. 28), the City asserts its defenses here only in an abundance of caution. New York
          City defendants reserve the right to assert additional defenses not specifically asserted
          below.

          Defenses to Plaintiff’s Claims

          1.      Defendants City of New York and Frank DeLouisa have not violated any rights,
                  privileges, or immunities under the Constitution or laws of the United States or
                  the State of New York or any political subdivision thereof, nor have defendants
                  violated any act of Congress providing for the protection of civil rights.




                                                  -4-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 5 of 77 PageID #: 2961




          2.    At all times relevant to the acts alleged in the complaint, the duties and functions
                of the municipal defendants’ officials entailed the reasonable exercise of proper
                and lawful discretion. Therefore, defendant City of New York is entitled to
                governmental immunity from liability.
          3.    Defendant Frank DeLouisa has not violated any clearly established constitutional
                or statutory right of which a reasonable person would have known and, therefore,
                is protected by qualified immunity.
          4.    There was probable cause for plaintiff’s arrest, detention, and prosecution.
          5.    This action may be barred, in whole or in part, by the applicable statute of
                limitations.
          6.    Plaintiff may have failed to comply with New York General Municipal
                Law §§ 50(e), et seq.
          7.    At all times relevant to the acts alleged in the complaint, defendant Frank
                DeLouisa acted reasonably in the proper and lawful exercise of his discretion.
                Therefore, defendant DeLouisa is entitled to immunity on any state law claims.
          8.    Plaintiff has failed to mitigate his alleged damages.
          9.    Punitive damages cannot be assessed against defendant City of New York.
          10.   This action may be barred, in whole or in part, by the doctrines of res judicata
                and/or collateral estoppel.
          11.   Any injury alleged to have been sustained resulted from plaintiff’s own culpable
                or negligent conduct and/or the intervening culpable and/or negligent conduct of
                others, non-parties or third parties for whom defendant City of New York or
                Frank DeLouisa was not responsible, and was not the proximate result of any act
                of defendant City of New York or Frank DeLouisa.
          Defenses to Det. Scarcella’s Cross-Claims
          1.    The cross-claims may be barred by the applicable statute of limitations.
          2.    Co-defendant’s cross claims against defendant City of New York are not ripe for
                adjudication.
          3.    Defendants City of New York and Frank DeLouisa have not violated any rights,
                privileges, or immunities under the Constitution or laws of the United States or
                the State of New York or any political subdivision thereof, nor have defendants
                violated any act of Congress providing for the protection of civil rights.
          4.    Any injury alleged to have been sustained resulted from plaintiff’s and/or co-
                defendant’s own culpable or negligent conduct and/or the intervening culpable
                and/or negligent conduct of others, non-parties or third parties for whom
                defendant City of New York or Frank DeLouisa was not responsible, and was not
                the proximate result of any act of defendant City of New York or Frank
                DeLouisa.




                                                 -5-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 6 of 77 PageID #: 2962




          5.    Co-defendant Scarcella was not acting in furtherance of his employment and/or in
                accordance with New York Gen. Mun. Law § 50-k, et. seq.
          6.    At all times relevant to the acts alleged in the complaint, defendant Frank
                DeLouisa acted reasonably in the proper and lawful exercise of their discretion.
          7.    Co-defendant Scarcella may have been acting in violation of the rules and
                regulations of the New York City Police Department at the time of the incident
                giving rise to the instant case.
          8.    This Court lacks subject matter jurisdiction over co-defendant Scarcella’s cross-
                claims.
          9.    Co-defendant Scarcella’s cross claims may be barred in whole or in part by the
                doctrines of res judicata and/or collateral estoppel.
          10.   Punitive damages cannot be assessed against defendant City of New York.

        New Haven Defendants’ Defenses:

          Defenses to Plaintiff’s Claims:

          1.    The complaint fails to state a claim upon which relief can be granted.
          2.    Defendants City of New Haven and Detective White have not violated any rights,
                privileges, or immunities under the Constitution or laws of the United States or
                any state or political subdivision thereof, nor have defendants violated any act of
                Congress providing for the protection of civil rights.
          3.    At all times relevant to the acts alleged in the complaint, the duties and functions
                of the municipal defendant’s officials entailed the reasonable exercise of proper
                and lawful discretion. Therefore, defendant City of New Haven is entitled to
                governmental immunity from liability.
          4.    Detective White has not violated any clearly established constitutional or statutory
                right of which a reasonable person would have known and, therefore, is protected
                by qualified immunity.
          5.    There was probable cause for plaintiff’s arrest, detention, and prosecution.
          6.    This action may be barred, in whole or in part, by the applicable statute of
                limitations.
          7.    At all times relevant to the acts alleged in the complaint, Detective White acted
                reasonably in the proper and lawful exercise of his discretion. Therefore, he is
                entitled to immunity on any state law claims.
          8.    Plaintiff has failed to mitigate his alleged damages.
          9.    Punitive damages cannot be assessed against defendant City of New Haven.
          10.   This action may be barred, in whole or in part, by the doctrines of res judicata
                and/or collateral estoppel.




                                                 -6-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 7 of 77 PageID #: 2963




          11.   Any injury alleged to have been sustained resulted from plaintiff’s own culpable
                or negligent conduct and/or the intervening culpable and/or negligent conduct of
                others, non-parties or third parties for whom defendant City of New Haven or
                Detective White was not responsible, and was not the proximate result of any act
                of defendant City of New Haven or White.
          Defenses to Louis Scarcella’s Cross-Claims
          1.    The cross-claims fail to state a claim upon which relief can be granted.
          2.    The cross-claims may be barred by the applicable statute of limitations.
          3.    Co-defendant’s cross claims against defendants City of New Haven and White are
                not ripe for adjudication.
          4.    Defendants City of New Haven and White have not violated any rights,
                privileges, or immunities under the Constitution or laws of the United States or
                any state or political subdivision thereof, nor has defendants violated any act of
                Congress providing for the protection of civil rights.
          5.    Any injury alleged to have been sustained resulted from plaintiff’s and/or co-
                defendant’s own culpable or negligent conduct and/or the intervening culpable
                and/or negligent conduct of others, non-parties or third parties for whom
                defendant City of New Haven or White was not responsible, and was not the
                proximate result of any act of defendant City of New Haven or White.
          6.    At all times relevant to the acts alleged in the complaint, Detective White acted
                reasonably in the proper and lawful exercise of his discretion.
          7.    Co-defendant Scarcella may have been acting in violation of the rules and
                regulations of the New York City Police Department at the time of the incident
                giving rise to the instant case.
          8.    This Court lacks subject matter jurisdiction over co-defendant Scarcella’s cross-
                claims.
          9.    Co-defendant Scarcella’s cross claims may be barred in whole or in part by the
                doctrines of res judicata and/or collateral estoppel.
          10.   Punitive damages cannot be assessed against defendant City of New Haven.
        Det. Scarcella Defenses:

        Det. Scarcella reserves the right to assert additional defenses not specifically asserted
        below.

          Defenses to Plaintiff’s Claims:

          1.    The complaint fails to state a claim against Det. Scarcella upon which relief can
                be granted.
          2.    Det. Scarcella has not violated any of plaintiff’s rights, privileges, or immunities
                under the Constitution or laws of the United States or the State of New York or




                                                -7-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 8 of 77 PageID #: 2964




                any political subdivision thereof, nor has he violated any act of Congress
                providing for the protection of civil rights.
          3.    There was probable cause for Hamilton’s arrest, detention, and prosecution.

          4.    Det. Scarcella is entitled to qualified immunity. His actions were objectively
                reasonable under the circumstances of which he was aware. He did not violate
                any clearly established constitutional or statutory right of which he was or should
                have been aware.

          5.    All or part of the allegations asserted against Det. Scarcella concern discretionary
                governmental decisions or functions for which he is immune from liability. Det.
                Scarcella is entitled to immunity for any error judgment in the exercise of
                governmental functions.

          6.    Det. Scarcella did not fabricate false, inculpatory statements or threaten or coerce
                Jewel Smith (“Smith”) to make false, inculpatory statements.

          7.    Det. Scarcella acted reasonably, properly, lawfully, and in good faith at all times.
                Det. Scarcella did not at any time act with malice.

          8.    At all relevant times, Det. Scarcella acted within the scope of his employment and
                in the discharge of his duties and was not in violation of any rule or regulation.

          9.    Hamilton’s conviction was not the proximate result of any act or omission by Det.
                Scarcella. There were two superseding causes of the conviction: (a) the strategic
                decision by Hamilton and his defense counsel to not attack the validity of Smith’s
                testimony, even though they knew that it was allegedly fabricated; and (b) the
                independent decision by prosecutors to proceed with Hamilton’s prosecution even
                though they allegedly knew about the alleged fabrication.

          10.   Det. Scarcella did not suppress or withhold any allegedly exculpatory statements
                allegedly made by Smith.

          11.   Det. Scarcella did not suppress or withhold any allegedly exculpatory statements
                allegedly made by Taseem Douglas.

          12.   Det. Scarcella did not importune Police Officer Billy White to intimidate or
                threaten any potential defense witness in Connecticut.

          13.   Hamilton is not entitled to punitive damages.

          14.   Hamilton did not reasonably mitigate his damages.

          15.   Hamilton’s claims are barred, at least in part, by the applicable statute of
                limitations.




                                                -8-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 9 of 77 PageID #: 2965




          16.   To the extent any of the claims against Det. Scarcella is based on his testifying as
                a witness in any capacity, he is entitled to absolute immunity.

          17.   To the extent plaintiff asserts claims against Det. Scarcella in his official capacity,
                such claims are duplicative of the claims against the City of New York.

          18.   Any injury alleged to have been sustained by plaintiff was caused, in whole or in
                part, by the culpable, intentional, or negligent conduct of plaintiff and/or the
                intervening conduct of a third-party or third-parties, and was not the proximate
                result of any act or omission by Det. Scarcella.

          Defenses to New Haven Defendants’ Cross-Claim
          1. The cross-claim fails to state a claim against Det. Scarcella upon which relief can
             be granted.

          2. Det. Scarcella has not violated any of plaintiff’s rights, privileges, or immunities
             under the Constitution or laws of the United States or the State of New York or any
             political subdivision thereof, nor has he violated any act of Congress providing for
             the protection of civil rights.
          3. There was probable cause for Hamilton’s arrest, detention, and prosecution.
          4. Det. Scarcella is entitled to qualified immunity. His actions were objectively
             reasonable under the circumstances of which he was aware. He did not violate any
             clearly established constitutional or statutory right of which he was or should have
             been aware.
          5. All or part of the allegations asserted against Det. Scarcella concern discretionary
             governmental decisions or functions for which he is immune from liability. Det.
             Scarcella is entitled to immunity for any error judgment in the exercise of
             governmental functions.
          6. Det. Scarcella acted reasonably, properly, lawfully, and in good faith at all times.
             Det. Scarcella did not at any time act with malice.
          7. At all relevant times, Det. Scarcella acted within the scope of his employment and
             in the discharge of his duties and was not in violation of any rule or regulation.
          8. Any injury alleged to have been sustained was caused, in whole or in part, by
             plaintiff’s and/or the co-defendants’ culpable, intentional, or negligent conduct
             and/or the intervening conduct of a third-party or third-parties, and was not the
             proximate result of any act or omission by Det. Scarcella.
          9. Hamilton failed to mitigate his damages.
          10. To the extent the cross-claim against Det. Scarcella is based on his testifying as a
              witness in any capacity, he is entitled to absolute immunity.
          11. To the extent the cross-claim is asserted against Det. Scarcella in his official
              capacity, it is a duplicative of the claims against the City of New York.




                                                  -9-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 10 of 77 PageID #: 2966




              12. The cross-claim may be barred by the applicable statute of limitations.
              13. The cross-claim is not ripe for adjudication.
              14. The Court lacks subject matter jurisdiction over the cross-claim.
              15. The cross-claim may be barred in whole or in part by the doctrines of res judicata
                  and/or collateral estoppel.
              16. Pursuant to New York General Municipal Law Section 50-k and any other
                  applicable statute, legal authority, and rule, Det. Scarcella is entitled to
                  indemnification from the City of New York in the amount of any judgment or
                  settlement amount that may be obtained against him by the co-defendants in
                  connection with the cross-claim because any alleged act or omission from which
                  such judgment or settlement arose would have occurred while Det. Scarcella was
                  properly and lawfully acting within the scope of his public employment and in the
                  discharge of his duties and he was not in violation of any rule or regulation of his
                  agency at the time the alleged damages were sustained, and any such alleged
                  damages were not caused by Det. Scarcella’s intentional wrongdoing or
                  recklessness.
       iv.   Damages:

             Plaintiff claims the following categories and amounts of damages:

             (a) $40,000,000 in compensatory damages for loss of liberty, pain, suffering, emotional
                 distress, damage to reputation, loss of familial relations, humiliation, degradation,
                 loss of enjoyment of life and related damages in connection with the over twenty-one
                 years plaintiff spent incarcerated and the three years he spent on parole prior to his
                 exoneration (all defendants, jointly and severally);

             (b) $60,000,000 in punitive damages (individual defendants, jointly and severally);

             (c) $4,908,060 in past and future lost earnings, including pre-judgment interest1 (all
                 defendants, jointly and severally);

             (d) future medical and psychiatric costs to the extent described by plaintiff’s expert
                 witnesses (all defendants, jointly and severally); and

             (e) reasonable attorney fees and costs pursuant to 42 U.S.C § 1988 in an amount to be
                 determined by the Court (all defendants, jointly and severally).




   1
     This figure was calculated as of plaintiff’s expert disclosure on June 30, 2017; if it should please the Court,
   plaintiff’s expert economist will provide the current figure at trial.




                                                         -10-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 11 of 77 PageID #: 2967




     v.    Jury Trial Requested:

           This case is to be tried before a jury and (excluding the Monell claims and pending in
           limine rulings) the parties expect that the trial will take approximately 20 days.

    vi.    No Consent to Trial by Magistrate Judge:

           The parties do not consent to trial before a Magistrate Judge.

   vii.    Stipulations:

           None.

   viii.   Witness Lists:

           Plaintiff’s Witness List:

           All addresses of defendants and NYPD/KCDA/OCME witnesses are c/o defense counsel
           the New York City Corporation Counsel (with the exception of defendant White, who is
           c/o Karsten & Tallberg, LLC and defendant Scarcella, who is c/o Richard Signorelli,
           Esq.) and all addresses of plaintiff and plaintiff’s family are c/o plaintiff’s counsel at
           Elefterakis, Elefterakis & Panek.

           Plaintiff reserves the right to call any witness identified in defendants’ witness lists.

              1. Felicia Shuler
              116-23 Jamaica Ave, Apt. 3F, Richmond Hill, NY 11418

              Ms. Shuler was with Jewel Smith at the Supermarket on Nostrand Avenue when
              Nathaniel Cash was murdered. She will testify that she and Jewel came upon the
              deceased, that Ms. Smith could not have seen the crime and that she (Ms. Shuler)
              memorialized the events in her diary that same day.

              2. Taseem Douglas
              [address to be provided]

              Mr. Douglas was present for the Cash murder and will testify that Derrick Hamilton
              is innocent of involvement in the crime and that Mr. Douglas had provided
              information exculpating Hamilton to defendants Scarcella and White during the
              period 1991-1992.




                                                    -11-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 12 of 77 PageID #: 2968




            3. Elnora Douglas (by designation)

            Ms. Douglas, now deceased, was Taseem Douglas’s mother. We will introduce her
            prior sworn testimony that Mr. Douglas disclosed information exculpatory to Mr.
            Hamilton to defendant Scarcella during the period 1991-1992.

            4. Frank DeLouisa

            Mr. DeLouisa is one of the defendants. He will testify regarding the investigation of
            the murder of Nathaniel Cash.

            5. Kelly Turner
            9737 Bayview Parkway, Charlotte, NC 28216

            Ms. Turner is a decorated member of the New Haven Police Department who ran a
            talent agency with Alphonso Dixon in 1991. She will testify that she was with Mr.
            Hamilton in New Haven, CT when Nathaniel Cash was murdered.

            6. Davette Mahan
            255 Sunnywood Lane, Charlotte, NC 28270

            Ms. Mahan worked at the talent agency with Kelly Turner in 1991. She will testify to
            the meeting between Ms. Turner and Mr. Hamilton.

            7. Derrick Hamilton

            Mr. Hamilton is the plaintiff. He will testify about being falsely accused of
            involvement in the Cash homicide, the misconduct of the defendants, how he was
            wrongfully convicted of the murder of Nathaniel Cash and about how more than 21
            years of incarceration, including years in solitary confinement, has caused him
            damages.

            8. Louis Scarcella

            Mr. Scarcella is a defendant. He will testify regarding the investigation of the murder
            of Nathaniel Cash. (Pending in limine motions, this defendant will also testify about
            the other wrongful convictions with which he has been associated, certain patterns of
            conduct discernable from those cases and other bad act evidence).

            9. Mark Hale

            Mr. Hale is the Chief of the Kings County Conviction Review Unit and also appeared
            on behalf of the DA’s office during certain of plaintiff’s post-conviction proceedings.
            He will testify to the reinvestigation of plaintiff’s conviction and the post-trial
            proceedings.




                                               -12-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 13 of 77 PageID #: 2969




            10. Anne Gutmann

            Ms. Gutmann was the prosecutor at Mr. Hamilton’s criminal trial and presented the
            case to the grand jury. She will testify about the investigation of the murder of
            Nathaniel Cash and the prosecution of Derrick Hamilton, including whether she
            received certain information during those proceedings.

            11. Joseph Ponzi

            Mr. Ponzi, an investigator for the Kings County District Attorney’s Office in 1991-
            1992, is a former defendant who was dismissed from the case on absolute immunity
            grounds. He will testify regarding the investigation of the Cash Homicide and the
            prosecution of Derrick Hamilton, including the procurement of Jewel Smith’s
            testimony.

            12. Kim Freeman
            [address to be provided]

            Ms. Freeman is the mother of Nathaniel Cash’s child and was with Mr. Hamilton in
            New Haven during the time period of the Cash murder. She will testify to plaintiff’s
            alibi and why she was unable to testify at Mr. Hamilton’s criminal trial.

            13. Steven Chmil

            Mr. Chmil was defendant Scarcella’s partner in 1991-1992. He will testify regarding
            the investigation of the murder of Nathaniel Cash.

            14. George Sheinberg
            50 Court Street, # 702, Brooklyn, NY 11201

            Mr. Sheinberg was Mr. Hamilton’s counsel at the criminal trial. He will testify about
            the criminal prosecution, including evidence he did and did not possess at the time of
            trial, the People’s disclosures regarding the identity of “Karen” Smith and the failure
            of an eyewitness to identify Mr. Hamilton at a lineup in 1992.

            15. Dennis James Brown
            [address to be provided]

            Mr. Brown was an eyewitness to the Cash murder who was presented with a lineup
            including Derrick Hamilton and did not identify Mr. Hamilton. He will testify about
            the crime and the lineup.




                                               -13-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 14 of 77 PageID #: 2970




            16. Sharon Goodwin
            [address to be provided]

            Ms. Goodwin is Mr. Hamilton’s former wife. She will testify that she ran into Felicia
            Shuler on the Subway and how that meeting led to the discovery of Shuler’s
            knowledge regarding Jewel Smith’s whereabouts on January 4, 1991 and the
            discovery of Ms. Shuler’s diary entry. She will also testify about Mr. Hamilton’s
            damages.

            17. Edwin Fuentes

            Mr. Fuentes is a retired police officer and was among the first to respond to the scene
            of the Cash Homicide. He will testify to the condition of the crime scene.

            18. Billy White

            Mr. White is a defendant. He will testify about his participation in the Nathaniel Cash
            homicide investigation. (Pending in limine motions, this defendant will also testify
            about his felony conviction and certain bad act evidence).

            19. Dan Saunders

            Mr. Saunders was a supervisor in the Kings County DA’s office who met with Jewel
            Smith, Joseph Ponzi and Louis Scarcella on January 6, 1991. He will testify about
            that meeting and the prosecution of Derrick Hamilton.

            20. Rogelio Torres, Jr.

            Mr. Torres was the principal investigator working on the reinvestigation of plaintiff’s
            conviction on behalf of the Kings County DA’s office Conviction Review Unit. He
            will testify regarding the reinvestigation.

            21. Joyce Slevin

            Ms. Slevin was the 1st Deputy Bureau Chief at the Kings County District Attorney’s
            Office at the time Mr. Hamilton’s conviction was reinvestigated and provided
            information on behalf of that office. She will testify regarding the information she
            provided.

            22. Gregory Marable

            Mr. Marable is plaintiff’s brother. He will testify about Mr. Hamilton’s alibi and
            damages.




                                               -14-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 15 of 77 PageID #: 2971




            23. Darren Breeden
            [address to be provided]

            Mr. Breeden is an acquaintance of Money “Will” Dawson, a now-deceased
            perpetrator of the Cash homicide. He will testify about statements exonerative of Mr.
            Hamilton made by Mr. Dawson to him, and to the events surrounding the prosecution
            of Mr. Hamilton.

            24. Michael Ross

            Mr. Ross is the father of Jewel Smith’s child. He will testify that Jewel Smith was
            coerced by NYPD detectives.

            25. Gregory “Saquan” Wright (Moore) (by designation)

            Mr. Wright was a suspect in the Cash Homicide and is now deceased. We will
            introduce his affidavit describing pressure from police to falsely implicate Derrick
            Hamilton.

            26. Robert Ledee
            [address to be provided]

            Mr. Ledee is a private investigator who obtained statements from Michael Ross and
            Gregory “Saquan” Wright. He will testify about his investigation and the underlying
            documents.

            27. Liam Ahearn

            Mr. Ahearn was a sergeant in the NYPD’s crime scene unit who testified at Mr.
            Hamilton’s trial in 1992. He will testify about the location and nature of the ballistic
            evidence collected in the Cash murder investigation.

            28. Thomas Natale

            Mr. Natale was an officer in the microscopic evidence section of the ballistics unit of
            the scientific research division of the NYPD in 1992. He will testify about the
            examination and testing of the bullet and shell evidence in the Cash murder
            investigation.

            29. Jewel Smith
            3678 Oakwood Circle, Iron Station, NC 28080

            Ms. Smith was the sole eyewitness offered by prosecutors in the criminal case against
            Derrick Hamilton. The Kings County District Attorney concluded in its
            reinvestigation of Mr. Hamilton’s conviction that Smith’s testimony was sufficiently




                                                -15-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 16 of 77 PageID #: 2972




            incredible as to violate due process. Ms. Smith will testify regarding the death of
            Nathaniel Cash, the prosecution of Derrick Hamilton and her knowledge of Mr.
            Hamilton’s innocence and damages.

            30. Tashameaka Watson
            72 Mill River Street, New Haven, Connecticut 06511

            Ms. Watson is the daughter of Alphonso Dixon and attended the party for Lee Marvin
            on January 3, 1991. She will testify regarding Mr. Hamilton’s alibi.

            31. Selma Singleton
            [address to be provided]

            Ms. Singleton will testify regarding Mr. Hamilton’s alibi.

            32. Eric Daniels
            [address to be provided]

            Mr. Daniels will testify regarding Mr. Hamilton’s alibi.

            33. Mattie Dixon
            183 Diamond Street, New Haven, CT 06515

            Ms. Dixon was married to Alphonso Dixon. She will testify to the intimidation of
            Alphonso Dixon by Billy White and Mr. Hamilton’s alibi.

            34. Linda Holmes
            [address to be provided]

            Ms. Holmes was a manager of the Quality Inn in New Haven, CT in 1991. She will
            testify regarding the party Alphonso Dixon hosted for Lee Marvin Benton and the
            prosecution of Mr. Hamilton.

            35. Charlene Ross
            [address to be provided]

            Ms. Ross rented a room to Jewel Smith in 1991. She will testify to admissions by
            Jewel Smith about misconduct by investigating detectives.

            36. Michael Vecchione

            Mr. Vecchione was a prosecutor in the Kings County District Attorney’s Office who
            represented the People during certain post-conviction proceedings. He will testify
            regarding his participation in the prosecution.




                                               -16-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 17 of 77 PageID #: 2973




            37. Tawana Smith
            [address to be provided]

            Ms. Smith left the 79th Precinct with Jewel Smith on January 4, 1991. She will testify
            about the prosecution of Derrick Hamilton.

            38. Beth Merkin
            [address to be provided]

            Ms. Merkin was defense counsel to Taseem Douglas when defendants Scarcella and
            White, along with Detective Chmil, visited Mr. Douglass at a Connecticut jail. She
            will testify about Mr. Douglas’ interactions with the detectives.

            39. David Silvian
            [address to be provided]

            When Beth Merkin went to the Connecticut Jail, Mr. Silvian, then a student at Cornell
            Law School, was present. He will testify about Mr. Douglas’ interactions with the
            police.

            40. Robert Holt
            [address to be provided]

            Mr. Holt was a private investigator who obtained a recantation statement from Jewel
            Smith. He will testify as to the circumstances and authenticity of the statement.

            41. James Hamilton, Jr. (by designation)

            Mr. Hamilton, now deceased, was Derrick Hamilton’s brother and a noticed alibi
            witness during the criminal prosecution. We will introduce his prior sworn testimony
            regarding Derrick Hamilton’s alibi.

            42. Nicole Hamilton

            Ms. Hamilton is Derrick Hamilton’s wife. She will testify about Mr. Hamilton’s
            damages.

            43. Rishetta Green

            Ms. Green is Derrick Hamilton’s former wife. She will testify about Mr. Hamilton’s
            damages.




                                               -17-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 18 of 77 PageID #: 2974




            44. Shaneka Boucher
            1703 South 4th Street, Camden, NJ 08104

            Ms. Boucher is Derrick Hamilton’s daughter. She will testify about Mr. Hamilton’s
            damages.

            45. Davone Green
            11 Ten Eyck Avenue, Albany, NY 12209

            Mr. Green is Derrick Hamilton’s son. He will testify about Mr. Hamilton’s damages.

            46. Brittany Hamilton

            Ms. Hamilton is Derrick Hamilton’s daughter. She will testify about Mr. Hamilton’s
            damages.

            47. Iselyn Hamilton

            Ms. Hamilton is Derrick Hamilton’s sister. She will testify about Mr. Hamilton’s
            damages.

            48. Shakira Everett
            45B Augustine Street, New Haven, CT 06515

            Ms. Everett is Derrick Hamilton’s daughter. She will testify about Mr. Hamilton’s
            damages.

            49. Ulysses Hamilton

            Mr. Hamilton is Derrick Hamilton’s brother. He will testify about Mr. Hamilton’s
            damages.

            50. Vanessa Green
            580 Sutter Avenue, Brooklyn, NY 11207

            Ms. Green is Derrick Hamilton’s sister. She will testify about Mr. Hamilton’s
            damages.

            51. Tara Hamilton

            Ms. Hamilton is Derrick Hamilton’s sister. She will testify about Mr. Hamilton’s
            damages.




                                              -18-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 19 of 77 PageID #: 2975




            52. Victor Sowell
            DIN # 88A2649

            Mr. Sowell was incarcerated with Mr. Hamilton. He will testify regarding Mr.
            Hamilton’s damages and conditions of confinement.

            53. Alyton Wright
            DIN # 94A3328
            Otisville Correctional Facility

            Mr. Wright was incarcerated with Mr. Hamilton. He will testify regarding Mr.
            Hamilton’s damages and conditions of confinement.

            54. James Conway
            994 Creek Road, Attica, NY 14011

            Mr. Conway was incarcerated with Mr. Hamilton. He will testify regarding Mr.
            Hamilton’s damages and conditions of confinement.

            55. David A. McClary
            DIN # 89A7511
            Great Meadow Correctional Facility

            Mr. McClary was incarcerated with Mr. Hamilton. He will testify regarding Mr.
            Hamilton’s damages and conditions of confinement.

            56. Ernest Smith
                [address to be provided]

            Mr. Smith is the brother of Jewel Smith. He will testify that the Smith family was not
            threatened by Mr. Hamilton.

            57. Dr. Christian Roman

            Dr. Roman, of the Office of the Chief Medical Examiner, was consulted by the Kings
            County Conviction Review Unit in its reinvestigation of plaintiff’s conviction. He
            will testify about the directionality and trajectory of the bullet wound injuries
            sustained by Nathaniel Cash and their impact on Mr. Cash’s mobility and mortality,
            as well as the associated blood loss.




                                               -19-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 20 of 77 PageID #: 2976




            Plaintiff’s Expert Witness List:

            58. Orly Calderon, Ph.D.
            Port Washington, NY 11050

            Dr. Calderon is a licensed psychologist. She will give expert testimony consistent
            with her Rule 26 report, including expert testimony concerning the psychological
            damages stemming from the decades of wrongful incarceration suffered by Mr.
            Hamilton and his future psychological prognosis.

            59. Dr. Sanford Drob
            26 Court Street
            Brooklyn, New York

            Dr. Drob is a licensed psychologist. He will give expert testimony consistent with his
            Rule 26 report, including expert testimony concerning the psychological damages
            stemming from the decades of wrongful incarceration suffered by plaintiff and his
            future psychological prognosis.

            60. Kristin K. Kucsma, M.A.
            Stephen B. Levinson, Ph.D.
            112 West 34th street. 18th Floor, NY, NY 10120

            Ms. Kucsma and Dr. Levinson are economists at the Sobel Tinari Economics Group
            and co-authors of the Rule 26 expert report entitled An Appraisal of Economic Loss to
            Derrick Hamilton. One of them will give expert testimony consistent with the report
            and its appendices concerning Mr. Hamilton’s lost wages and other economic
            damages flowing from his wrongful incarceration.

            61. Joseph A. Pollini
            107-24 71 Road, Suite PH2C, Forest Hills, NY 11375

            Mr. Polini is a retired NYPD lieutenant squad commander who served on the police
            force for 33 years, including in the NYPD cold case homicide squad, and is an expert
            in investigation procedure and police practices. He will give expert testimony
            concerning defendants’ police practices in the Cash murder investigation consistent
            with his Rule 26 report.




                                               -20-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 21 of 77 PageID #: 2977




            Plaintiff’s Impeachment Witness List:

            62. David Ranta
            [address to be provided]

            Mr. Ranta was convicted in the 1990 murder of Rabbi Chaskel Werzberger based on
            improper identification procedures. He was exonerated after serving 23 years in
            prison on March 23, 2013. Louis Scarcella was the lead detective in his prosecution.

            63. Vanessa Gathers
            [address to be provided]

            Ms. Gathers was wrongfully convicted of manslaughter in connection with a robbery
            in 1991. Scarcella coerced a false confession from Gathers which led to her
            conviction in 1998. She maintained her innocence throughout ten years in prison,
            followed by her parole in 2007-2012. In February 2016, she became the first woman
            to be exonerated by the Kings County Conviction Review Unit.

            64. Alvena Jennette
                Robert Hill
            1520 Lincoln Pl, Brooklyn, NY 11213

            In 2014 three half-brothers were exonerated of indictment charges and Second-
            Degree murder convictions (Darryl Austin passed away in 2000 after serving thirteen
            years). Jennette and Hill each spent over twenty years in jail. Both of their trials
            depended heavily on problematic witness Theresa Gomez, a crack-addicted career
            criminal who testified in multiple Scarcella homicide cases. Gomez’s testimony was
            found to be contradictory to the evidence in this case and suggestive of official
            misconduct by defendant Scarcella.

            65. Jabbar Washington
            [address to be provided]

            Mr. Washington had his conviction vacated in 2017. In 1997, Washington was
            convicted and sentenced to 25 years to life in prison for a 1995 murder. The key
            evidence in the case against Washington was the eyewitness testimony of Lisa Todd,
            who under Scarcella’s influence misidentified Washington, thinking she was
            indicating that she merely knew him, when Scarcella represented she had identified
            him as a perpetrator. Exculpatory information was withheld from Washington’s
            defense team.




                                              -21-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 22 of 77 PageID #: 2978




            66. Shawn Williams
            [address to be provided]

            Mr. Williams was wrongfully convicted in 1994 after Scarcella coerced a witness into
            falsely implicating him. An eyewitness whose testimony was the basis of Williams’s
            conviction recanted her testimony. No forensic evidence or motive was offered in
            Williams’ trial and alibi witnesses demonstrated he was in Pennsylvania at the time of
            the murder, which took place in New York. Twenty-two years later, on July 13, 2018,
            Shawn Williams’s case was dismissed after prosecutors joined a defense motion
            asking a Court to set aside Williams’ conviction and dismiss the indictment.

            67. John Bunn
                Rosean Hargrave
            [address to be provided]

            These two men were wrongfully convicted in the August 1991 killing of an off-duty
            correction officer. Although no physical evidence implicated Bunn or Hargrave, a
            surviving victim identified the two individuals in police lineups that Scarcella had
            organized. They were charged with Second Degree murder at the ages of fourteen and
            seventeen, respectively. In 2015, Judge ShawnDya Simpson vacated their murder
            convictions based on Scarcella’s engagement in “false and misleading practices”
            while a member of the NYPD. Judge Simpson pointed to tainted evidence that had
            been collected by Scarcella, deciding that “the revelation of Detective Scarcella’s
            malfeasance in fabricating false identification evidence gravely undermines the
            evidence that convicted the defendants in this case.” In April 2018, an appellate Court
            upheld Simpson’s ruling following sixteen years served in prison by Bunn and
            twenty-four by Hargrave.

            68. Shabaka Shakur
            [address to be provided]

            Mr. Shakur was wrongfully convicted of a double murder in 1989. Scarcella falsely
            testified that Shakur had confessed to him that he had killed the two victims. Shakur
            was sentenced to two consecutive twenty-to-life sentences. Shakur served 28 years in
            prison before Judge Desmond Green vacated his conviction in 2015, writing that
            there was “reasonable probability” that the confession was “indeed fabricated” and
            attributing a “propensity to embellish or fabricate statements” to Scarcella.

            69. Sundhe Moses
            [address to be provided]

            Mr. Moses was wrongfully convicted in 1997 of killing a four-year-old girl who was
            caught in the crossfire of a 1995 Brooklyn gang fight. At the time of his trial, Moses
            claimed that Scarcella had choked and hit him to coerce a false confession. He was
            sentenced to fifteen years to life in prison. He ultimately served eighteen years. In




                                               -22-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 23 of 77 PageID #: 2979




            2013, after an eyewitness recanted his testimony, Moses was released on parole. In
            January 2018, his conviction was overturned. The presiding Justice, Dineen A.
            Riviezzo, maintained that Scarcella’s use of “improper tactics” to send individuals to
            prison could have been persuasive to the jury that convicted Moses if the allegations
            had come to light at the time of the trial. Theresa Gomez also testified in this case.

            Plaintiff’s Rebuttal Witness List:

            70. Aulander Askew
            [address to be provided]

            Mr. Askew drove a Pepsi truck in Brooklyn in 1991 and employed alleged eyewitness
            Jerry Douglas at one time. He will testify that Jerry Douglas did not work for him at
            the time of the Cash homicide and to the events surrounding Jerry Douglas’s death.

            71. Renee Solomon
            [address to be provided]

            Ms. Solomon was Jerry Douglas’s common law wife. She will testify that Mr.
            Douglas worked for Mr. Askew, never feared for his life, never mentioned witnessing
            a homicide and regarding Mr. Douglas’s murder.

            Plaintiff’s Custodial Witness List:

            72. Custodians of Records
            [addresses to be provided]

            To the extent the parties cannot resolve any issues of authenticity or foundation, we
            intend to call such custodians as are necessary to introduce documentary exhibits.

         New York City Defendants’ Witness List:

                City defendants reserve the right to call any witness identified in co-defendants’
         and/or plaintiff’s witness lists.

            1. Frank DeLouisa

                Mr. DeLouisa is a former Detective with the NYPD. Mr. DeLouisa will testify as
                to the investigation into the Nathaniel Cash murder.

            2. Joseph Ponzi

                Mr. Ponzi is a former investigator for the KCDA. He will testify regarding the
                investigation of the Nathaniel Cash murder.




                                                  -23-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 24 of 77 PageID #: 2980




            3. Former Assistant District Attorney Thomas Luzio

                Mr. Luzio is a former Assistant District Attorney with the KCDA. Mr. Luzio will
                testify regarding the investigation of the Nathaniel Cash murder, including the
                circumstances of Jewel Smith’s recorded statement on January 4, 1991.

            4. Dr. Mary Tramontin, Psy.D.

                Dr. Tramontin is the City defendants’ rebuttal psychological expert. Dr.
                Tramontin will testify as to her evaluation of plaintiff and his purported
                psychological damages.

            5. Dr. Andrew Kidd, Ph.D.

                Dr. Kidd is the City defendants’ rebuttal psychological expert. Dr. Kidd will
                testify as to plaintiff’s purported economic damages.

            6. Custodians of Records

                To the extent the parties cannot resolve any issues of authenticity or foundation,
                City defendants intend to call such custodians as are necessary to introduce
                documentary exhibits.


         Defendant Scarcella’s Witness List:

                 All addresses of defendants and NYC/NYPD witnesses are c/o defense counsel the
         New York City Corporation Counsel (with the exception of defendant White, who is c/o
         Karsten & Tallberg, LLC and defendant Scarcella, who is c/o Richard Signorelli, Esq.)
         and all addresses of plaintiff and plaintiff’s family are c/o plaintiff’s counsel at
         Elefterakis, Elefterakis & Panek.

                 Det. Scarcella reserves the right to call any witness identified in co-defendants’
         and/or plaintiff’s witness lists. Det. Scarcella further reserves the right to supplement
         this witness list and call any other witness not listed herein based on any in limine
         motion.


            1. Louis Scarcella
               Det. Scarcella is expected to testify regarding, among other things, the Cash
               homicide investigation, including the statements made by Smith implicating
               Hamilton in the shooting.




                                                -24-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 25 of 77 PageID #: 2981




            2. Frank DeLouisa
               Det. DeLouisa is expected to testify regarding, among other things, the Cash
               homicide investigation, including the statements made by Smith implicating
               Hamilton in the shooting.

            3. Jewel Smith
               Jewel Smith is expected to testify regarding, among other things, the Cash
               homicide investigation and Hamilton’s prosecution for the homicide, including
               the statements that she made implicating Hamilton in the shooting.

            4. Derrick Hamilton
               Derrick Hamilton is expected to testify regarding, among other things, the Cash
               homicide investigation and his prosecution and conviction for the homicide.

            5. Anne Gutmann
               Anne Gutmann was the Assistant District Attorney assigned to the prosecution of
               Hamilton for the Cash homicide. She is expected to testify regarding, among
               other things, the Cash homicide investigation, Hamilton’s prosecution for the
               homicide, the statements made by Smith implicating Hamilton in the shooting,
               and Smith’s trial testimony.

            6. Mark Hale
               Mark Hale is an Assistant District Attorney who heads the Conviction Review
               Unit of the Kings County District Attorney’s Office (“KCDA”). He is expected
               to testify regarding, among other things, the reinvestigation of the Cash homicide.

            7. Joseph Ponzi
               Joseph Ponzi was an investigator with the KCDA. He is expected to testify
               regarding, among other things, the Cash homicide investigation, Hamilton’s
               prosecution for the homicide, and the statements made by Smith implicating
               Hamilton in the shooting.

            8. Steven Chmil
               Steven Chmil was Det. Scarcella’s partner. He is expected to testify concerning,
               among other things, the Cash homicide investigation and the statements made by
               Smith implicating Hamilton in the shooting.

            9. George Sheinberg (50 Court Street, Brooklyn, NY 11201)
               George Sheinberg was counsel for Hamilton in the criminal proceedings. He is
               expected to testify regarding, among other thing, Hamilton’s prosecution for the
               homicide, the statement concerning the homicide that Smith signed at his office
               dated March 25, 1991, and Smith’s trial testimony.




                                               -25-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 26 of 77 PageID #: 2982




            10. Dan Saunders
                Dan Saunders was the Deputy Bureau Chief of Homicide at the KCDA. He is
                expected to testify regarding, among other things, a meeting with Smith at the
                KCDA and Hamilton’s prosecution for the Cash homicide.

            11. Beth Merkin (235 Church Street, New Haven, CT 06510)
                Beth Merkin was Taseem Douglas’s attorney. She is expected to testify
                regarding, among other things, Det. Scarcella’s and Police Officer William (Billy)
                White’s attempt to visit Taseem Douglas at a Connecticut jail.

            12. William (Billy) White
                Office White is expected to testify regarding, among other things, his and Det.
                Scarcella’s attempt to visit Taseem Douglas at a Connecticut jail.

            13. Taseem Douglas (135 Mullshire Lane, Willingboro, New Jersey 08046)
                Taseem Douglas is expected to testify regarding, among other things, Officer
                White’s and Det. Scarcella’s attempt to visit him at a Connecticut jail.

            14. Iselyn Hamilton
                Iselyn Hamilton is Derrick Hamilton’s sister. She is expected to testify regarding,
                among other things, Hamilton’s role in writing certain portions of the book
                entitled “Don’t Let Your Elevator Get Stuck On Stupid”.

            15. Thomas Luzio
                Thomas Luzio is a former Assistant District Attorney with the KCDA. Mr. Luzio
                is expected to testify regarding, among other things, the Cash homicide
                investigation, the statements made by Smith implicating Hamilton in the shooting,
                the circumstances surrounding Smith’s recorded statement at the precinct on
                January 4, 1991.

            16. Custodians of Records

                To the extent the parties cannot resolve any issues of authenticity or foundation,
                we intend to call such custodians as are necessary to introduce documentary
                exhibits.

         New Haven Defendants’ Witness List:

                 All addresses of defendants and NYPD witnesses are c/o defense counsel the New
         York City Corporation Counsel (with the exception of defendant White, who is c/o
         Karsten & Tallberg, LLC and defendant Scarcella, who is c/o Richard Signorelli, Esq.)
         and all addresses of plaintiff and plaintiff’s family are c/o plaintiff’s counsel at
         Elefterakis, Elefterakis & Panek.




                                               -26-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 27 of 77 PageID #: 2983




                 The New Haven defendants’ reserve the right to call any witness identified in co-
         defendants’ and/or plaintiff’s witness lists. The New Haven defendants further reserve
         the right to supplement this witness list and call any other witness not listed herein based
         on any in limine motion.


            1. Mattie Dixon
            183 Diamond Street, New Haven, Connecticut, 06515

            It is anticipated that Ms. Dixon will present testimony concerning her interactions
            with Detective White, as well as the interactions she personally witnessed and/or
            heard between Detective White and Alphonso Dixon.

            2. Kim Freeman

            It is anticipated that Ms. Freeman will testify about her interactions, or lack thereof,
            with Detective White.

            3. Taseem Douglas
            135 Mullshire Lane, Willingboro, New Jersey 08046

            It is anticipated that Mr. Douglas will testify about the circumstances of and
            surrounding an alleged meeting between law enforcement officers, Attorney Beth
            Merkin, and/or him at Whalley Correctional Institution in July 1992.

            4. Beth Merkin, Esq.
            235 Church Street, New Haven, CT 06510

            It is anticipated that Attorney Merkin will testify about the circumstances of and
            surrounding an alleged meeting among law enforcement officers, Taseem Douglas,
            and/or her at Whalley Correctional Institution in July 1992.

            5. Defendant Louis Scarcella
            [address within the possession of the parties]

            It is anticipated that Detective Scarcella will testify about his and Detective White’s
            involvement in the Nathaniel Cash murder investigation.

            6. Derrick Hamilton
            [address within the possession of the parties]

            Mr. Hamilton is the plaintiff. He will testify about his interactions with Detective
            White, knowledge of witness intimidation, any other alleged conduct of White, and
            his claimed damages.




                                                 -27-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 28 of 77 PageID #: 2984




              7. Custodians of Records

              To the extent the parties cannot resolve any issues of authenticity or foundation, we
              intend to call such custodians as are necessary to introduce documentary exhibits.

    ix.   Exhibits and Objections:
          Plaintiff’s Exhibits:

           Plaintiff does not waive objections to any exhibits on this list and reserves the right to
   offer any exhibit listed on defendants’ exhibit list.

           Plaintiff reserves the right to introduce any deposition, hearing or trial testimony from
   the underlying prosecution, post-conviction proceedings and parallel civil litigation against any
   defendant in his case in chief, and to use any prior sworn testimony of any witness for purposes
   of impeachment. Plaintiff reserves the right to utilize any and all designated deposition testimony
   listed by the defendants as well as any and all testimony from plaintiff’s criminal trial, subject to
   witness availability, the Federal Rules of Evidence, Rule 26 of the Federal Rules of Civil
   Procedure and rulings on in limine motions and objections.

          Plaintiff requests that defendants make all original exhibits and physical evidence from
   the underlying criminal trial, and police documents, available for use at trial, including the
   original crime scene photos at KCDA 30-40.

   Ex# Description                           Stipulated           Defendant Objection       ID    Evid.
       DeLouisa        Spiral      Notebook                       FRE 802 (hearsay).
   1   (unredacted) [DEF 11238-11267]
       DD5 of Jewel Smith’s Statement at                          FRE 802 (hearsay).
   2   79th Precinct [KCDA 2]
       Sprint Report [Exhibit C to City                           FRE 802 (hearsay).
   3   Defendants’ MSJ, DEF 10330]
       Scarcella Spiral Notebook [DEF                             FRE 802 (hearsay).
   4   11268-11291]
   5   Crime Scene File [KCDA 21-40]                              FRE 802 (hearsay).
       Medical Examiner File [KCDA 41-                            FRE 802 (hearsay).
   6   60]
       Certificate of Disposition [DEF 275,                       FRE 802 (hearsay).
   7   355, 10024]
       Certificate of Incarceration [DEF                          FRE 402 (relevance),
       277, 471]                                                  403 (confusion, waste
   8                                                              of time).
       Certificate of Release to Parole [DEF                      FRE 402 (relevance),
       2746-47]                                                   403 (confusion, waste
   9                                                              of time).
       Felicia Shuler Letter to Court dated                       FRCP 26(a) (not
   10  December 8, 1992                                           disclosed); FRE 402




                                                   -28-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 29 of 77 PageID #: 2985




   Ex# Description                            Stipulated   Defendant Objection ID     Evid.
                                                           (relevance),        403
                                                           (confusion, waste of
                                                           time), 404 (bad acts),
                                                           802 (hearsay).
        Testimony of Felicia Shuler [DEF                   FRE 402 (relevance),
        661-712]                                           403 (confusion, waste
                                                           of      time),      802
   11                                                      (hearsay).
        Audio Recording of CRU Interview                   FRE 402 (relevance),
        of Felicia Shuler                                  403 (confusion, waste
                                                           of      time),      802
   12                                                      (hearsay).
        Transcript of CRU Interview of                     FRE 402 (relevance),
        Felicia Shuler                                     403 (confusion, waste
                                                           of      time),      802
   13                                                      (hearsay).
        Felicia Shuler Diary Entries [DEF                  FRE 402 (relevance),
        11771-76]                                          403 (confusion, waste
                                                           of      time),      802
   14                                                      (hearsay).
        Secret Service Report on Shuler                    FRE 402 (relevance),
        Diary Ink Analysis dated May 28,                   403 (confusion, waste
        1993 [KCDA 65-67]                                  of      time),      802
   15                                                      (hearsay).
        Hamilton CRU Report [KCDA 1084-                    FRE 402 (relevance),
        1118]                                              403          (prejudice,
                                                           confusion, waste of
   16                                                      time), 802 (hearsay).
        Alphonso Dixon Quality Inn Receipts                FRE 402 (relevance),
        [DEF 10496-98]                                     802 (hearsay), 901
   17                                                      (authenticity).
        Statements of ADA Mark Hale                        FRE 402 (relevance),
        January 9, 2015 [DEF 1, 4-5]                       403          (prejudice,
                                                           confusion, waste of
   18                                                      time), 802 (hearsay).
        KCDA Investigative Reports [KCDA                   FRE 402 (relevance),
        1036-1083]                                         403          (prejudice,
                                                           confusion, waste of
   19                                                      time), 802 (hearsay).
        Taseem Douglas affidavit dated                     FRE 402 (relevance),
        September 10, 1993 [DEF 11236-37]                  403          (prejudice,
                                                           confusion, waste of
   20                                                      time), 802 (hearsay).
   21   Taseem Douglas Testimony [DEF                      FRE 402 (relevance),




                                              -29-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 30 of 77 PageID #: 2986




   Ex# Description                               Stipulated   Defendant Objection ID     Evid.
       1956-2013]                                             403          (prejudice,
                                                              confusion, waste of
                                                              time), 802 (hearsay).
        Colloquy following Taseem Douglas                     FRE 402 (relevance),
        Testimony [DEF 2013-2017]                             403          (prejudice,
                                                              confusion, waste of
   22                                                         time), 802 (hearsay).
        Scarcella Wade Hearing Testimony                      FRE 402 (relevance),
        and Decision on the Record [July 1,                   403          (prejudice,
        1992, pp. 1-14]                                       confusion, waste of
   23                                                         time), 802 (hearsay).
        Scarcella Trial Testimony                             FRE 402 (relevance),
   24                                                         802 (hearsay).
        Affidavit of Louis Scarcella, April 7,                FRE 402 (relevance),
   25   1994 [DEF 1826-27]                                    802 (hearsay).
        Scarcella 330 Hearing Testimony                       FRE 402 (relevance),
   26                                                         802 (hearsay).
        Scarcella 440 Hearing Testimony                       FRE 402 (relevance),
   27   [DEF 477-91, 494-538]                                 802 (hearsay).
        Scarcella Sundhe Moses Testimony                      FRCP 26(a) (not
        5/18/17 & 5/26/17 [Plaintiff’s MSJO                   disclosed); FRE 402
        Exhibit 10]                                           (relevance),        403
                                                              (prejudice, confusion,
                                                              delay, waste of time),
                                                              404 (propensity), 405
                                                              (character),        608
                                                              (character),        802
   28                                                         (hearsay).
   29   Scarcella DD5s [KCDA 9, 15, 17, 18]                   FRE 802 (hearsay).
        Letter re DOE investigation of                        FRE 402 (relevance),
        Scarcella [DEF 288-354]                               403          (prejudice,
                                                              confusion,        delay,
                                                              waste of time), 404
                                                              (propensity),       405
                                                              (character),        608
                                                              (character),        802
   30                                                         (hearsay).
        Decision dated January 11, 2018 in                    FRCP 26(a) (not
        People v. Moses                                       disclosed; FRE 402
                                                              (relevance),        403
                                                              (prejudice, confusion,
                                                              delay, waste of time),
                                                              404 (propensity), 405
   31                                                         (character),        608




                                                 -30-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 31 of 77 PageID #: 2987




   Ex# Description                             Stipulated   Defendant Objection ID     Evid.
                                                            (character),        802
                                                            (hearsay).
        Robles, Frances, Review of 50                       FRCP 26(a) (not
        Brooklyn Murder Cases Ordered, The                  disclosed); FRE 402
        New York Times, May 11, 2013                        (relevance),        403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),       405
                                                            (character),        608
                                                            (character),        802
   32                                                       (hearsay).
        Robles, Frances, In Confession                      FRCP 26(a) (not
        Detective Took, Shared Phrases, The                 disclosed); FRE 402
        New York Times, June 13, 2013                       (relevance),        403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),       405
                                                            (character),        608
                                                            (character),        802
   33                                                       (hearsay).
        Robles, Frances, Murder Witness                     FRCP 26(a) (not
        Says Police Coached Lie in 1995, The                disclosed); FRE 402
        New York Times, October 3, 2013                     (relevance),        403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),       405
                                                            (character),        608
                                                            (character),        802
   34                                                       (hearsay).
        Scarcella Personnel and Disciplinary                FRE 402 (relevance),
        Records [DEF 8746-8922, 10645-                      403          (prejudice,
        11041]                                              confusion, waste of
                                                            time),              404
                                                            (propensity),       405
                                                            (character),        608
                                                            (character),        802
   35                                                       (hearsay).
        Videotaped interview of Scarcella on                FRCP 26(a) (not
        Dr. Phil show                                       disclosed); FRE 402
                                                            (relevance),        403
                                                            (prejudice, confusion,
                                                            delay, waste of time),
                                                            404 (propensity), 405
   36                                                       (character),        608




                                               -31-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 32 of 77 PageID #: 2988




   Ex# Description                                 Stipulated   Defendant Objection ID   Evid.
                                                                (character),      802
                                                                (hearsay)
        Audio of David Ranta Line-up                            FRCP 26(a) (not
                                                                disclosed); FRE 402
                                                                (relevance),      403
                                                                (prejudice, confusion,
                                                                waste of time), 404
                                                                (propensity),     405
                                                                (character),      608
                                                                (character),      802
   37                                                           (hearsay).
        Selected Scarcella Articles                             FRCP 26(a) (not
                                                                disclosed); FRE 402
                                                                (relevance),      403
                                                                (prejudice, confusion,
                                                                waste of time), 404
                                                                (propensity),     405
                                                                (character),      608
                                                                (character),      802
   38                                                           (hearsay).
        Decision and Order of Hon.                              FRCP 26(a) (not
        ShawnDya L. Simpson vacating                            disclosed); FRE 402
        conviction of John Bunn dated                           (relevance),      403
        November 22, 2016                                       (prejudice, confusion,
                                                                waste of time), 404
                                                                (propensity),     405
                                                                (character),      608
                                                                (character),      802
   39                                                           (hearsay).
   40   [INTENTIONALLY BLANK]
        McAlary, Mike, N.Y. DAILY                               FRCP 26(a) (not
        NEWS, Token Booth Cop Growing                           disclosed); FRE 402
        Up Fast, Nov. 20, 1996                                  (relevance),      403
                                                                (prejudice, confusion,
                                                                waste of time), 404
                                                                (propensity),     405
                                                                (character),      608
                                                                (character),      802
   41                                                           (hearsay).
        Flynn, Sean, GQ,              Brooklyn’s                FRCP 26(a) (not
        Baddest, August 4, 2014                                 disclosed); FRE 402
                                                                (relevance),      403
                                                                (prejudice, confusion,
   42                                                           waste of time), 404




                                                   -32-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 33 of 77 PageID #: 2989




   Ex# Description                              Stipulated   Defendant Objection ID   Evid.
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
                                                             (hearsay).
        Barry C. Scheck, Conviction Integrity                FRCP 26(a) (not
        Units Revisited, 50 Ohio St. J.C.L.                  disclosed); FRE 402
        705, 720-22 (2017)                                   (relevance),      403
                                                             (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   43                                                        (hearsay).
        Hamm, Theodore, THE DAILY                            FRCP 26(a) (not
        BEAST, The Crack-Era Cop Who                         disclosed); FRE 402
        Locked Up the Innocent in NYC,                       (relevance),      403
        Sept. 3, 2017                                        (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   44                                                        (hearsay).
        Fanelli, James and Marcius, Chelsia                  FRCP 26(a) (not
        Rose, N.Y. DAILY NEWS, Dirty                         disclosed); FRE 402
        Detective Louis Scarcella insists,                   (relevance),      403
        ‘I’ve done nothing wrong,’ despite                   (prejudice, confusion,
        sending 13 wrongfully convicted                      waste of time), 404
        people to jail, May 20, 2018                         (propensity),     405
                                                             (character),      608
                                                             (character),      802
   45                                                        (hearsay).
        Powell, Michael and Otterman,                        FRCP 26(a) (not
        Sharon, N.Y. TIMES, Jailed Unjustly                  disclosed); FRE 402
        in the Death of a Rabbi, Man Nears                   (relevance),      403
        Freedom, March 20, 2013                              (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   46                                                        (hearsay).
        People v. Hargrove, No. 10150/91,                    FRCP 26(a) (not
        2018 WL 1833080 (N.Y. App. Div.                      disclosed); FRE 402
        Apr. 18, 2018)                                       (relevance),      403
   47                                                        (prejudice, confusion,




                                                -33-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 34 of 77 PageID #: 2990




   Ex# Description                              Stipulated   Defendant Objection ID   Evid.
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
                                                             (hearsay).
        Robles, Frances, N.Y. TIMES,                         FRCP 26(a) (not
        Several Murder Confessions Taken                     disclosed); FRE 402
        by Brooklyn Detective Have Similar                   (relevance),      403
        Language, June 12, 2013                              (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   48                                                        (hearsay).
        Clifford, Stephanie, N.Y. TIMES,                     FRCP 26(a) (not
        Conviction to Be Cleared in 1991                     disclosed); FRE 402
        Brooklyn Murder Case, Jan. 5, 2015                   (relevance),      403
                                                             (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   49                                                        (hearsay).
        Surico, John and Clifford, Stephanie,                FRCP 26(a) (not
        N.Y. TIMES, Judge Orders Shabaka                     disclosed); FRE 402
        Shakur Freed From Prison After 27                    (relevance),      403
        Years, June 4, 2015                                  (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   50                                                        (hearsay).
        Robles, Frances and Clifford,                        FRCP 26(a) (not
        Stephanie, N.Y. Times, 3 Are                         disclosed); FRE 402
        Exonerated of Murder in Cases Tied                   (relevance),      403
        to a Discredited Detective, May 5,                   (prejudice, confusion,
        2014                                                 waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   51                                                        (hearsay).
        Press Release: Brooklyn D.A. Moves                   FRCP 26(a) (not
        to Vacate the Wrongful Conviction of                 disclosed); FRE 402
   52   Vanessa Gathers Tried for Murder –                   (relevance),      403




                                                -34-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 35 of 77 PageID #: 2991




   Ex# Description                            Stipulated   Defendant Objection ID   Evid.
       Convicted of Manslaughter – Spent                   (prejudice, confusion,
       10 Years in Prison; First Woman                     waste of time), 404
       Exonerated by Conviction Review                     (propensity),     405
       Unit, February 23, 2018                             (character),      608
                                                           (character),      802
                                                           (hearsay).
   53   [INTENTIONALLY BLANK]
        Brooklyn DA Chart of Conviction                    FRCP 26(a) (not
        Review Unit Exonerations                           disclosed); FRE 402
                                                           (relevance),      403
                                                           (prejudice, confusion,
                                                           waste of time), 404
                                                           (propensity),     405
                                                           (character),      608
                                                           (character),      802
   54                                                      (hearsay).
        Feuer, Alan, N.Y. TIMES, Citing Ex-                FRCP 26(a) (not
        Detective’s ‘Malfeasance,’ Judge                   disclosed); FRE 402
        Overturns Conviction in ‘91                        (relevance),      403
        Brooklyn Murder, Nov. 29, 2016                     (prejudice, confusion,
                                                           waste of time), 404
                                                           (propensity),     405
                                                           (character),      608
                                                           (character),      802
   55                                                      (hearsay).
        Santora, Marc and Schweber, Nate,                  FRCP 26(a) (not
        N.Y. TIMES, Man Convicted in                       disclosed); FRE 402
        Murder Investigated by Scarcella                   (relevance),      403
        is Ordered Freed, Apr. 14, 2015                    (prejudice, confusion,
                                                           waste of time), 404
                                                           (propensity),     405
                                                           (character),      608
                                                           (character),      802
   56                                                      (hearsay).
        Eustachewich, Lia and Saul, Emily,                 FRCP 26(a) (not
        N.Y. POST, Another victim of                       disclosed); FRE 402
        disgraced cop will have all charges                (relevance),      403
        dismissed, May 14, 2018                            (prejudice, confusion,
                                                           waste of time), 404
                                                           (propensity),     405
                                                           (character),      608
                                                           (character),      802
   57                                                      (hearsay).
   58   Clifford, Stephanie, N.Y. TIMES,                   FRCP 26(a) (not




                                              -35-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 36 of 77 PageID #: 2992




   Ex# Description                              Stipulated   Defendant Objection ID   Evid.
       Court and Brooklyn District                           disclosed); FRE 402
       Attorney’s Office Revisit 2 Contested                 (relevance),      403
       Convictions, Sept. 16, 2014                           (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
                                                             (hearsay).
         Powell, Michael, N.Y. TIMES, With                   FRCP 26(a) (not
         Lives and Careers Destroyed, Asking:                disclosed); FRE 402
         Who Watches the Investigators?,                     (relevance),      403
         Mar. 25, 2013                                       (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   59                                                        (hearsay).
         Barshad, Amos, NEW YORK                             FRCP 26(a) (not
         MAGAZINE, Infamous Cop Louis                        disclosed); FRE 402
         Scarcella Gets a Hero’s Reception,                  (relevance),      403
         Oct. 12, 2017                                       (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   60                                                        (hearsay).
         Feuer, Alan, N.Y. TIMES, Despite 7                  FRCP 26(a) (not
         Scrapped Convictions, Prosecutors                   disclosed); FRE 402
         Say Ex-Detective Broke No Laws,                     (relevance),      403
         May 25, 2017                                        (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   61                                                        (hearsay).
         People v. Hargrove, ___ N.Y.3d                      FRCP 26(a) (not
         ____, 2018 WL 1833080, *31 (2d                      disclosed); FRE 402
         Dep’t 2018)                                         (relevance),      403
                                                             (prejudice, confusion,
                                                             waste of time), 404
                                                             (propensity),     405
                                                             (character),      608
                                                             (character),      802
   62                                                        (hearsay).




                                                -36-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 37 of 77 PageID #: 2993




   Ex# Description                             Stipulated   Defendant Objection ID   Evid.
       People v. Moses, Ind. 13565/95, 58                   FRCP 26(a) (not
       Misc. 3d 1226(A) (N.Y. Sup. Ct.                      disclosed); FRE 402
       2018)                                                (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   63                                                       (hearsay).
        Shakur v. State, 54 Misc. 3d 674,                   FRCP 26(a) (not
        678, 47 N.Y.S.3d 214,                               disclosed); FRE 402
        218–19 (N.Y. Ct. Cl. 2016)                          (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   64                                                       (hearsay).
        Hughes Hubbard &                                    FRCP 26(a) (not
        Reed LLP v. Civilian Complaint                      disclosed); FRE 402
        Review Bd., 53 Misc. 3d 947, 949, 41                (relevance),      403
        N.Y.S.3d 369, 372 n. 2 (N.Y.                        (prejudice, confusion,
        Sup. Ct. 2016)                                      waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   65                                                       (hearsay).
        Ranta v. City of New York, 14 CV                    FRCP 26(a) (not
        3794 (SLT), 2015 WL 5821658, *2                     disclosed); FRE 402
        (E.D.N.Y. Sept. 30, 2015)                           (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   66                                                       (hearsay).
        Clifford, Stephanie, N.Y. Times,                    FRCP 26(a) (not
        Judge Voids Murder Convictions for                  disclosed); FRE 402
        3 Half Brothers Linked to                           (relevance),      403
        Brooklyn Detective, May 6, 2014                     (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
   67                                                       (character),      802




                                               -37-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 38 of 77 PageID #: 2994




   Ex# Description                             Stipulated   Defendant Objection ID   Evid.
                                                            (hearsay).
        Clifford, Stephanie, N.Y. TIMES,                    FRCP 26(a) (not
        Another Man Freed as Brooklyn                       disclosed); FRE 402
        District Attorney’s Office Reviews                  (relevance),      403
        Cases, June 3, 2014                                 (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   68                                                       (hearsay).
        Scarcella Nelson Cruz 440 Testimony                 FRCP 26(a) (not
                                                            disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            delay, waste of time),
                                                            404 (propensity), 405
                                                            (character),      608
                                                            (character),      802
   69                                                       (hearsay).
        Charles Hynes Letter to New York                    FRCP 26(a) (not
        Times regarding Scarcella                           disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            delay, waste of time),
                                                            404 (propensity), 405
                                                            (character),      608
                                                            (character),      802
   70                                                       (hearsay).
        Sundhe    Moses     440      Hearing                FRCP 26(a) (not
        Testimony of Louis Scarcella                        disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            delay, waste of time),
                                                            404 (propensity), 405
                                                            (character),      608
                                                            (character),      802
   71                                                       (hearsay).
        Decision and Order of the Honorable                 FRCP 26(a) (not
        Shawndya L. Simpson in People v                     disclosed); FRE 402
        Bunn, November 22, 2016                             (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
   72                                                       (character),      608




                                               -38-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 39 of 77 PageID #: 2995




   Ex# Description                             Stipulated   Defendant Objection ID   Evid.
                                                            (character),      802
                                                            (hearsay).
        Vanessa Gathers CRU Report [DEF                     FRCP 26(a) (not
        11042-67]                                           disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   73                                                       (hearsay).
        Robert Hill CRU Report [DEF                         FRCP 26(a) (not
        11084-99]                                           disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   74                                                       (hearsay).
        Scarcella Testimony James Jenkins,                  FRCP 26(a) (not
        March 2, 1988                                       disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            delay, waste of time),
                                                            404 (propensity), 405
                                                            (character),      608
                                                            (character),      802
   75                                                       (hearsay).
        James Jenkins 440 Brief and exhibits                FRCP 26(a) (not
                                                            disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   76                                                       (hearsay).
        Jeanette CRU Report [DEF 11068-                     FRCP 26(a) (not
        83]                                                 disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
   77                                                       (propensity),     405




                                               -39-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 40 of 77 PageID #: 2996




   Ex# Description                             Stipulated   Defendant Objection ID   Evid.
                                                            (character),      608
                                                            (character),      802
                                                            (hearsay).
        David Ranta Verified 8-b Claim                      FRCP 26(a) (not
                                                            disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   78                                                       (hearsay).
        Shabaka Shakur 440 Motion and                       FRCP 26(a) (not
        Exhibits                                            disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   79                                                       (hearsay).
        Jabbar     Washington      Scarcella                FRCP 26(a) (not
        Testimony, July 12, 2017                            disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   80                                                       (hearsay).
        Shawn Williams 440 Affirmation and                  FRCP 26(a) (not
        Exhibits                                            disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   81                                                       (hearsay).
        Linwood Wright 440 Motion and                       FRCP 26(a) (not
        Exhibits                                            disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
   82                                                       waste of time), 404




                                               -40-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 41 of 77 PageID #: 2997




   Ex# Description                             Stipulated   Defendant Objection ID   Evid.
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
                                                            (hearsay).
        Jabbar Collins Verified 8-b Claim                   FRCP 26(a) (not
                                                            disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   83                                                       (hearsay).
        Hargrave    Appellants’   Appendices                FRCP 26(a) (not
        Vol. I-II                                           disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   84                                                       (hearsay).
        Robert Hill Verified 8-b Claim                      FRCP 26(a) (not
                                                            disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   85                                                       (hearsay).
        Proceedings in Alvena Jenette and                   FRCP 26(a) (not
        Darryl Austin, May 6, 2014                          disclosed); FRE 402
                                                            (relevance),      403
                                                            (prejudice, confusion,
                                                            waste of time), 404
                                                            (propensity),     405
                                                            (character),      608
                                                            (character),      802
   86                                                       (hearsay).
        Decision    and   Order    vacating                 FRCP 26(a) (not
        conviction of Alvena Jennette dated                 disclosed); FRE 402
        May 6, 2014                                         (relevance),      403
   87                                                       (prejudice, confusion,




                                               -41-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 42 of 77 PageID #: 2998




   Ex# Description                            Stipulated   Defendant Objection ID     Evid.
                                                           waste of time), 404
                                                           (propensity),       405
                                                           (character),        608
                                                           (character),        802
                                                           (hearsay).
        Trial Testimony of Theresa Gomez in                FRCP 26(a) (not
        PSNY v. Darryl Austin and Alvena                   disclosed); FRE 402
        Jennette, July 18 and 21, 1988                     (relevance),        403
                                                           (prejudice, confusion,
                                                           waste of time), 404
                                                           (propensity),       405
                                                           (character),        608
                                                           (character),        802
   88                                                      (hearsay).
        Roger Logan 440 Materials                          FRCP 26(a) (not
                                                           disclosed); FRE 402
                                                           (relevance),        403
                                                           (prejudice, confusion,
                                                           waste of time), 404
                                                           (propensity),       405
                                                           (character),        608
                                                           (character),        802
   89                                                      (hearsay).
        John Bunn 440 Materials                            FRCP 26(a) (not
                                                           disclosed); FRE 402
                                                           (relevance),        403
                                                           (prejudice, confusion,
                                                           waste of time), 404
                                                           (propensity),       405
                                                           (character),        608
                                                           (character),        802
   90                                                      (hearsay).
        Arrest Report [DEF 8345-47]                        FRE 402 (relevance);
   91                                                      802 (hearsay).
        DeLouisa 330 Hearing Testimony                     FRE 402 (relevance),
        [DEF 739-61, 10333-48]                             403          (prejudice,
                                                           confusion, waste of
   92                                                      time).
        DeLouisa 440 Hearing Testimony                     FRE 402 (relevance),
                                                           403          (prejudice,
                                                           confusion, waste of
   93                                                      time).
        Edwin Fuentes DD5 1/4/91 [KCDA                     FRE 802 (hearsay).
   94   1]




                                              -42-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 43 of 77 PageID #: 2999




   Ex# Description                       Stipulated    Defendant Objection ID    Evid.
       Hearing Testimony of Michael Ross               FRE 402 (relevance),
       [DEF 605-28]                                    403         (prejudice,
                                                       confusion, waste of
   95                                                  time), 802 (hearsay).
         Derrick Hamilton DOCCS Facility               FRE 402 (relevance),
         Transfer Report [DEF 278-282]                 403         (prejudice,
                                                       confusion, waste of
   96                                                  time), 802 (hearsay).
         Derrick Hamilton Sentence and                 FRE 402 (relevance),
         Commitment Order [DEF 186-87]                 403         (prejudice,
                                                       confusion, waste of
   97                                                  time), 802 (hearsay)
         Daily News Article “Inmate: I’ll go           FRE 402 (relevance),
         free if witnesses testify” [DEF356]           403         (prejudice,
                                                       confusion, waste of
   98                                                  time), 802 (hearsay).
         Jewel Smith RIP Book DD5 [KCDA                FRE 802 (hearsay).
   99    8]
         Canvassing DD5s [KCDA 4-7]                    FRE 402 (relevance),
   100                                                 802 (hearsay).
         DD5s prepared by DeLouisa [KCDA               FRE 802 (hearsay).
   101   12-13, 19-20]
         DeLouisa Personnel & Disciplinary             FRE 402 (relevance),
         Records [DEF 8683-8745]                       403         (prejudice,
                                                       confusion, waste of
                                                       time),             404
                                                       (propensity),      802
   102                                                 (hearsay).
         Affidavit of Kelly Turner dated June          FRE 402 (relevance),
         16, 1995 [DEF 164-67]                         403         (prejudice,
                                                       confusion, waste of
   103                                                 time), 802 (hearsay).
         Affidavit of Davette Mahan dated              FRE 402 (relevance),
         June 14, 1995 [DEF 168]                       403         (prejudice,
                                                       confusion, waste of
   104                                                 time), 802 (hearsay).
         Audio Recording of CRU Interview              FRE 402 (relevance),
         of Davette Mahan                              403         (prejudice,
                                                       confusion, waste of
   105                                                 time), 802 (hearsay).
         Transcript of CRU Interview of                FRE 402 (relevance),
         Mahan                                         403         (prejudice,
                                                       confusion, waste of
   106                                                 time), 802 (hearsay).




                                                -43-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 44 of 77 PageID #: 3000




   Ex# Description                         Stipulated   Defendant Objection        ID   Evid.
       Hearing Testimony of Anne Gutman                 FRE 802 (hearsay).
   107 [DEF 594-604, 718-25]
       Affidavit of Anne Gutmann dated                  FRE 802 (hearsay).
   108 April 8, 1994
       Affirmation of Anne Gutmann dated                FRE 802 (hearsay).
   109 December 14, 1998
       Notice of Alibi Rebuttal regarding               FRE 802 (hearsay).
       Linda Holmes signed by Anne
   110 Gutmann (undated)
       Affirmation of Anne Gutmann dated                FRE 802 (hearsay).
   111 July 1, 1992
       C.P.L. 640.10 Material Witness                   FRE 802 (hearsay).
       Order Certification, Rappaport, J.,
   112 July 1, 1992
       Affirmation of Anne Gutmann dated                FRE 802 (hearsay).
   113 May 14, 1992
       Affirmation of Anne Gutmann dated                FRE 802 (hearsay).
   114 June 11, 1997
       Affirmation of Joseph Ponzi dated                FRE 802 (hearsay).
   115 December 11, 1998
   116 Hearing Testimony of Anne Gutmann                FRE 802 (hearsay).
       Ponzi Personnel File [DEF 8348-                  FRE 402 (relevance),
       8682]                                            403          (prejudice,
                                                        confusion, waste of
                                                        time),              404
                                                        (propensity),       405
                                                        (character),        608
                                                        (character),        802
   117                                                  (hearsay).
         Affidavit of Kim Freeman dated June            FRE 402 (relevance),
         29, 1992 [DEF 173]                             403          (prejudice,
                                                        confusion, waste of
   118                                                  time), 802 (hearsay).
         Alibi notes regarding Kim Freeman              FRE 402 (relevance),
                                                        403          (prejudice,
                                                        confusion, waste of
   119                                                  time), 802 (hearsay).
         Hearing Testimony of Kim Freeman               FRE 402 (relevance),
                                                        403          (prejudice,
                                                        confusion, waste of
   120                                                  time), 802 (hearsay).
         Alibi Notice, October 21, 1991 [DEF            FRE 402 (relevance),
         2157]                                          403          (prejudice,
   121                                                  confusion, waste of




                                               -44-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 45 of 77 PageID #: 3001




   Ex# Description                              Stipulated   Defendant Objection ID     Evid.
                                                             time), 802 (hearsay).
         Steven Chmil Spiral Notebook, if it                 FRCP 26(a) (not
         exists                                              disclosed);         802
   122                                                       (hearsay).
         Letter from George Sheinberg to                     FRCP 26(a) (not
         Derrick Hamilton dated December                     disclosed); FRE 402
         17, 1993                                            (relevance),        403
                                                             (prejudice, confusion,
                                                             waste of time), 802
   123                                                       (hearsay).
         Letter from George Sheinberg to                     FRCP 26(a) (not
         Derrick Hamilton dated April 18,                    disclosed); FRE 402
         1994                                                (relevance),        403
                                                             (prejudice, confusion,
                                                             waste of time), 802
   124                                                       (hearsay).
         All motion papers filed by Derrick                  FRE 402 (relevance),
         Hamilton during his incarceration,                  403          (prejudice,
         including affidavits and exhibits                   confusion, waste of
   125                                                       time), 802 (hearsay).
         Hearing Testimony of George                         FRE 802 (hearsay).
   126   Sheinberg
         Orders and decisions issued by Judge                FRE 402 (relevance),
         Rappaport and other Supreme Court                   403          (prejudice,
         Justices pre- and post-conviction in                confusion, waste of
   127   PSNY v. Derrick Hamilton                            time), 802 (hearsay).
         Affidavit of Sharon Goodwin dated                   FRE 402 (relevance),
         July 25, 1995                                       403          (prejudice,
                                                             confusion, waste of
   128                                                       time), 802 (hearsay).
   129   Trial Testimony of Edwin Fuentes                    FRE 802 (hearsay).
         Bill White Records [HAMILTON 1-                     FRE 402 (relevance),
         518]                                                403          (prejudice,
                                                             confusion, waste of
                                                             time), 404 (bad acts),
                                                             405 (character), 608
                                                             (character),        609
                                                             (conviction),       802
   130                                                       (hearsay).
         Bass, Paul, New Haven Independent,                  FRCP 26(a) (not
         The Estupido Caper, March 13, 2007                  disclosed); FRE 402
                                                             (relevance),        403
                                                             (prejudice, confusion,
   131                                                       waste of time) 404




                                                -45-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 46 of 77 PageID #: 3002




   Ex# Description                              Stipulated   Defendant Objection ID   Evid.
                                                             (bad     acts),   405
                                                             (character),      608
                                                             (character),      609
                                                             (conviction),     802
                                                             (hearsay).
         Bailey,   Melissa,     New    Haven                 FRCP 26(a) (not
         Independent, Judge Gives Billy White                disclosed); FRE 402
         Three Years, April 28, 2008                         (relevance),      403
                                                             (prejudice, confusion,
                                                             waste of time), 404
                                                             (bad     acts),   405
                                                             (character),      608
                                                             (character),      802
   132                                                       (hearsay).
         Mangino, Andrew, Yale Daily News,                   FRCP 26(a) (not
         FBI Raids NHPD Headquarters,                        disclosed); FRE 402
         Arrests Top Narcotics Cop, March                    (relevance),      403
         14, 2007                                            (prejudice, confusion,
                                                             waste of time) 404
                                                             (bad     acts),   405
                                                             (character),      608
                                                             (character),      609
                                                             (conviction),     802
   133                                                       (hearsay).
         Mirkinson, Jack, Yale Daily News,                   FRCP 26(a) (not
         NHPD Narcotics Team to Partner                      disclosed); FRE 402
         with State, April 4, 2007                           (relevance),      403
                                                             (prejudice, confusion,
                                                             waste of time), 404
                                                             (bad     acts),   405
                                                             (character),      608
                                                             (character),      609
                                                             (conviction),     802
   134                                                       (hearsay).
         Torbati, June, Yale Daily News, City                FRCP 26(a) (not
         Seeks NHPD Review, April 6, 2007                    disclosed); FRE 402
                                                             (relevance),      403
                                                             (prejudice, confusion,
                                                             waste of time) 404
                                                             (bad     acts),   405
                                                             (character),      608
                                                             (character),      609
                                                             (conviction),     802
   135                                                       (hearsay).




                                                -46-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 47 of 77 PageID #: 3003




   Ex# Description                         Stipulated    Defendant Objection ID     Evid.
       Bass, Paul and Stewart, Christine,                FRE 402 (relevance),
       New Haven Independent, FBI:                       403          (prejudice,
       Narcotics Cops Stole Money, Took                  confusion, waste of
       Bribes, Gambled; Billy White                      time), 404 (bad acts),
       Considered Suicidal, March 13, 2007               405 (character), 608
                                                         (character),        609
                                                         (conviction),       802
   136                                                   (hearsay).
         Billy White Plea Agreement dated                FRE 402 (relevance),
         October 26, 2007, 3: 07 CV 00089                403          (prejudice,
         (JBA) (D.E. #16)                                confusion, waste of
                                                         time), 404 (bad acts),
                                                         405 (character), 608
                                                         (character),        609
                                                         (conviction),       802
   137                                                   (hearsay).
         Bill White Indictments filed April 25,          FRCP 26(a) (not
         2007 in cases 3:07 CR 00089 (JBA)               disclosed); FRE 402
         and 3:07 CR 00090 (JBA)                         (relevance),        403
                                                         (prejudice, confusion,
                                                         waste of time), 404
                                                         (bad     acts),     405
                                                         (character),        608
                                                         (character),        609
                                                         (conviction),       802
   138                                                   (hearsay).
         Billy White Criminal Complaint 3:07             FRCP 26(a) (not
         CR 00090 (D.E. #1 and attachments)              disclosed); FRE 402
                                                         (relevance),        403
                                                         (prejudice, confusion,
                                                         waste of time), 404
                                                         (bad     acts),     405
                                                         (character),        608
                                                         (character),        609
                                                         (conviction),       802
   139                                                   (hearsay).
         Billy White Government Sentencing               FRCP 26(a) (not
         Memorandum filed April 20, 2008 in              disclosed); FRE 402
         case 3:07 CR 00090 (JBA) (D.E.                  (relevance),        403
         #137)                                           (prejudice, confusion,
                                                         waste of time) 404
                                                         (bad     acts),     405
                                                         (character),        608
   140                                                   (character),        609




                                                  -47-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 48 of 77 PageID #: 3004




   Ex# Description                              Stipulated   Defendant Objection ID    Evid.
                                                             (conviction),     802
                                                             (hearsay).
         Billy White Criminal Judgment filed                 FRCP 26(a) (not
         April 29, 2018 in 3:07 CR 00089                     disclosed); FRE 402
         (JBA) (D.E. #34)                                    (relevance),      403
                                                             (prejudice, confusion,
                                                             waste of time), 404
                                                             (bad     acts),   405
                                                             (character),      608
                                                             (character),      609
                                                             (conviction),     802
   141                                                       (hearsay).
         Billy White Hearing Testimony                       FRE 802 (hearsay)
   142   [KCDA 304-27]
         Travel Requisition Documents related                FRE 402 (relevance),
         to Jewel Smith [KCDA 995-1001]                      403         (prejudice,
                                                             confusion, waste of
   143                                                       time), 802 (hearsay).
         Jewel Smith Audio Statement                   X
   144   January 4, 1991
         Audio Recording of Tashameaka                       FRE 402 (relevance),
         Watson CRU Interview                                403         (prejudice,
                                                             confusion, waste of
   145                                                       time), 802 (hearsay).
         Transcript of Tashameaka Watson                     FRE 402 (relevance),
         CRU Interview                                       403         (prejudice,
                                                             confusion, waste of
   146                                                       time), 802 (hearsay).
         Audio Recording of Jewel Smith                      FRE 402 (relevance),
         CRU Interview                                       403         (prejudice,
                                                             confusion, waste of
                                                             time), 802 (hearsay).
                                                             [by New York City
                                                             Defendants         and
                                                             Defendant Scarcella;
                                                             Defendant White takes
   147                                                       no position.]
         Transcript of Jewel Smith CRU                       FRE 402 (relevance),
         Interview                                           403         (prejudice,
                                                             confusion, waste of
                                                             time), 802 (hearsay).
                                                             [by New York City
                                                             Defendants         and
   148                                                       Defendant Scarcella;




                                                -48-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 49 of 77 PageID #: 3005




   Ex# Description                               Stipulated   Defendant Objection ID    Evid.
                                                              Defendant White takes
                                                              no position.]
         Audio Recording of Mattie Dixon                      FRE 402 (relevance),
         CRU Interview                                        403         (prejudice,
                                                              confusion, waste of
   149                                                        time), 802 (hearsay).
         Transcript of Mattie Dixon CRU                       FRE 402 (relevance),
         Interview                                            403         (prejudice,
                                                              confusion, waste of
   150                                                        time), 802 (hearsay).
         Affidavit of Darren Breeden dated                    FRE 402 (relevance),
         August 10, 1996                                      403         (prejudice,
                                                              confusion, waste of
   151                                                        time), 802 (hearsay).
         Kings         County        District                 FRE 402 (relevance),
         Attorney/Darren Breed Cooperation                    403         (prejudice,
         Letter dated April 28, 1992                          confusion, waste of
   152                                                        time), 802 (hearsay).
         Hearing    Testimony    of    Darren                 FRE 402 (relevance),
         Breeden                                              403         (prejudice,
                                                              confusion, waste of
   153                                                        time), 802 (hearsay).
         Robert Ledee notes regarding                         FRE 402 (relevance),
         Michael Ross, August 11, 1992 [DEF                   403         (prejudice,
         550]                                                 confusion, waste of
   154                                                        time), 802 (hearsay).
         Affidavit of Gregory Wright dated                    FRE 402 (relevance),
         August 8, 1992                                       403         (prejudice,
                                                              confusion, waste of
   155                                                        time), 802 (hearsay).
         330 Hearing Testimony of Jewel                 X     FRE 402 (relevance),
         Smith [DEF 33-58]                                    403         (prejudice,
                                                              confusion, waste of
                                                              time), 802 (hearsay).
                                                              [by New York City
                                                              Defendants         and
                                                              Defendant Scarcella;
                                                              Defendant White takes
   156                                                        no position.]
         Grand Jury Testimony of Jewel                  X
   157   Smith, January 9, 1991 [DEF 541-49]
         Recantation affidavit of Jewel Smith,          X     FRE 402 (relevance),
         April 21, 1993 [DEF 178-79]                          403        (prejudice,
   158                                                        confusion, waste of




                                                 -49-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 50 of 77 PageID #: 3006




   Ex# Description                                 Stipulated   Defendant Objection ID    Evid.
                                                                time), 802 (hearsay).
                                                                [by New York City
                                                                Defendants         and
                                                                Defendant Scarcella;
                                                                Defendant White takes
                                                                no position.]
   159   Trial Testimony of Jewel Smith                   X
         Jewel Smith statement dated March                X
   160   25, 1991 [DEF 177]
         Recantation Letter to Elliot Spitzer by                FRE 402 (relevance),
         Jewel Smith, September 7, 2007                         403         (prejudice,
         [DEF 180-83]                                           confusion, waste of
                                                                time), 802 (hearsay).
                                                                [by New York City
                                                                Defendants         and
                                                                Defendant Scarcella;
                                                                Defendant White takes
   161                                                          no position.]
         Recantation Letter to Parole Board,                    FRE 402 (relevance),
         September 7, 2007 [DEF 184-85]                         403         (prejudice,
                                                                confusion, waste of
                                                                time), 802 (hearsay).
                                                                [by New York City
                                                                Defendants         and
                                                                Defendant Scarcella;
                                                                Defendant White takes
   162                                                          no position.]
         Letter by Jewel Smith, March 30,                       FRE 402 (relevance),
         2000 to Judges [DEF 10424-25]                          403         (prejudice,
                                                                confusion, waste of
                                                                time), 802 (hearsay).
                                                                [by New York City
                                                                Defendants         and
                                                                Defendant Scarcella;
                                                                Defendant White takes
   163                                                          no position.]
         Jewel Smith 440 Hearing Testimony                      FRE 402 (relevance),
                                                                403         (prejudice,
                                                                confusion, waste of
                                                                time), 802 (hearsay).
                                                                [by New York City
                                                                Defendants         and
                                                                Defendant Scarcella;
   164                                                          Defendant White takes




                                                   -50-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 51 of 77 PageID #: 3007




   Ex# Description                                 Stipulated   Defendant Objection       ID   Evid.
                                                                no position.]
         J. Smith letters (7 multi-page letters)          X
   165   [DEF 11745-11770]
         July 8, 1992 Colloquy regarding J.                     FRE 402 (relevance),
         Smith Material Witness Warrant                         403         (prejudice,
         [KCDA 1034-35]                                         confusion, waste of
                                                                time), 802 (hearsay).
                                                                [by New York City
                                                                Defendants         and
                                                                Defendant Scarcella;
                                                                Defendant White takes
   166                                                          no position.]
         J. Smith’s interview by DA’s office              X
   167   on 1/4/91 [KCDA 1050-1054]
         Hamilton Trial Jury Notes                              FRE 402 (relevance),
                                                                403         (prejudice,
                                                                confusion, waste of
   168                                                          time), 802 (hearsay).
         Affidavit of Tashameaka Watson,                        FRE 402 (relevance),
         February 18, 2010 [DEF 1954-55]                        403         (prejudice,
                                                                confusion, waste of
   169                                                          time), 802 (hearsay).
         Order settling transcript about                        FRE 402 (relevance),
         statement by Anne Gutmann dated                        802 (hearsay).
   170   June 11, 1997 [DEF 1931]
         Transcript of In Camera Proceedings                    FRE 402 (relevance),
         during pre-trial and trial in PSNY v.                  403         (prejudice,
         Hamilton                                               confusion, waste of
   171                                                          time), 802 (hearsay).
         Receipts from Jewel Smith’s deposits             X
         to Derrick Hamilton’s Commissary,
   172   May 2 and June 15, 1991
         Transcript of Material witness                         FRE 402 (relevance),
         hearing July 7, 1992, County of                        403         (prejudice,
         Lincoln, North Carolina                                confusion, waste of
                                                                time), 802 (hearsay).
                                                                [by New York City
                                                                Defendants         and
                                                                Defendant Scarcella;
                                                                Defendant White takes
   173                                                          no position.]
         Amir Johnson Homicide File [DEF                        FRE 402 (relevance),
         11158-235]                                             403         (prejudice,
   174                                                          confusion, waste of




                                                   -51-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 52 of 77 PageID #: 3008




   Ex# Description                              Stipulated   Defendant Objection ID    Evid.
                                                             time), 802 (hearsay).
         Willie Dawson Homicide File [DEF                    FRE 402 (relevance),
         11100-11157]                                        403         (prejudice,
                                                             confusion, waste of
   175                                                       time), 802 (hearsay).
         North Carolina Witness        Arrest                FRE 402 (relevance),
         Warrant dated July 7, 1992                          403         (prejudice,
                                                             confusion, waste of
                                                             time), 802 (hearsay).
                                                             [by New York City
                                                             Defendants         and
                                                             Defendant Scarcella;
                                                             Defendant White takes
   176                                                       no position.]
         Jewel Smith RAP Sheet                               FRE 402 (relevance),
                                                             403         (prejudice,
                                                             confusion, waste of
                                                             time), 802 (hearsay).
                                                             [by New York City
                                                             Defendants         and
                                                             Defendant Scarcella;
                                                             Defendant White takes
   177                                                       no position.]
         Affidavit of Mattie Dixon, October                  FRE 402 (relevance),
         31, 2009 [DEF 171-72]                               403         (prejudice,
                                                             confusion, waste of
   178                                                       time), 802 (hearsay).
         Affidavit of Alphonso Dixon, June          X        FRE 402 (relevance),
         24, 1992                               [Defendant   403         (prejudice,
                                                  White      confusion, waste of
                                                  Only]      time), 802 (hearsay).
                                                             [by New York City
                                                             Defendants         and
                                                             Defendant Scarcella;]
   179
         Letter from Dr. Marc Moreau dated             X     FRE 402 (relevance),
         June 25, 1992 regarding Alphonso       [Defendant   403         (prejudice,
         Dixon                                     White     confusion, waste of
                                                   Only]     time), 802 (hearsay).
                                                             [by New York City
                                                             Defendants         and
   180                                                       Defendant Scarcella;]
         Quality Inn receipts [DEF 10495-98]                 FRE 402 (relevance),
   181                                                       403         (prejudice,




                                                -52-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 53 of 77 PageID #: 3009




   Ex# Description                                Stipulated   Defendant Objection ID    Evid.
                                                               confusion, waste of
                                                               time).
         Tawana Smith Affidavit, March 25,                     FRE 402 (relevance),
         2008 [DEF 11777-11785]                                403         (prejudice,
                                                               confusion, waste of
   182                                                         time), 802 (hearsay).
         Affidavit of Beth Merkin, Esq.                        FRE 402 (relevance),
                                                               403         (prejudice,
                                                               confusion, waste of
   183                                                         time), 802 (hearsay).
         Hearing Testimony of Beth Merkin,                     FRE 402 (relevance),
         Esq.                                                  403         (prejudice,
                                                               confusion, waste of
   184                                                         time), 802 (hearsay).
         Hearing Testimony of Robert Holt                      FRE 402 (relevance),
                                                               403         (prejudice,
                                                               confusion, waste of
   185                                                         time), 802 (hearsay).
         Hearing Testimony         of     James                FRE 402 (relevance),
         Hamilton, Jr.                                         403         (prejudice,
                                                               confusion, waste of
   186                                                         time), 802 (hearsay).
         Selected damages photographs and                      FRE 402 (relevance),
         correspondence                                        403         (prejudice,
                                                               confusion, waste of
   187                                                         time), 802 (hearsay).
         Selected letters in support of Derrick                FRE 402 (relevance),
         Hamilton’s innocence and application                  403         (prejudice,
         for parole                                            confusion, waste of
   188                                                         time), 802 (hearsay).
         Selected       commendations       and                FRE 402 (relevance),
         certificates [DEF 9030-9443]                          403         (prejudice,
                                                               confusion, waste of
   189                                                         time), 802 (hearsay).
         Medical     Records   of   Derrick                    FRE 402 (relevance),
         Hamilton, including DEF7435-8297                      403         (prejudice,
                                                               confusion, waste of
   190                                                         time), 802 (hearsay).
         DOCCS Medical & Mental Health                         FRE 402 (relevance),
         Records [DEF 1124-1198]                               403         (prejudice,
                                                               confusion, waste of
   191                                                         time), 802 (hearsay).
         Tier 3 Hearing File & Transcript                      FRE 402 (relevance),
   192   [DEF 118, 1199-1315]                                  403         (prejudice,




                                                  -53-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 54 of 77 PageID #: 3010




   Ex# Description                               Stipulated   Defendant Objection ID    Evid.
                                                              confusion, waste of
                                                              time), 802 (hearsay).
         Inmate Grievance Records (IGRC) of                   FRE 402 (relevance),
         Derrick Hamilton [DEF 1317-1485]                     403         (prejudice,
                                                              confusion, waste of
   193                                                        time), 802 (hearsay).
         DOCCS Psychiatric Records of                         FRE 402 (relevance),
         Derrick Hamilton [DEF 1535-1709]                     403         (prejudice,
                                                              confusion, waste of
   194                                                        time), 802 (hearsay).
         Parole Board Hearing Transcript, July                FRE 402 (relevance),
         26, 2011 [DEF 1835-46]                               403         (prejudice,
                                                              confusion, waste of
   195                                                        time), 802 (hearsay).
         Parole File of Derrick Hamilton                      FRE 402 (relevance),
                                                              403         (prejudice,
                                                              confusion, waste of
   196                                                        time), 802 (hearsay).
         Report of Orly Calderon, Psy.D.                      FRE 402 (relevance),
         [DEF 8298-8344]                                      403         (prejudice,
                                                              confusion, waste of
   197                                                        time), 802 (hearsay).
         Olry Calderon, Psy.D. CV                             FRE 402 (relevance),
                                                              403         (prejudice,
                                                              confusion, waste of
   198                                                        time), 802 (hearsay).
         Report of Joseph A. Pollini, Police                  FRE 402 (relevance),
         Practices Expert dated May 5, 2017                   403         (prejudice,
                                                              confusion, waste of
   199                                                        time), 802 (hearsay).
         Joseph A. Pollini CV                                 FRE 402 (relevance),
                                                              403         (prejudice,
                                                              confusion, waste of
   200                                                        time), 802 (hearsay).
         Report of Dr. Sanford Drob dated                     FRE 402 (relevance),
         March 29, 2017 and addenda                           403         (prejudice,
                                                              confusion, waste of
   201                                                        time), 802 (hearsay).
         Dr. Sanford Drob CV                                  FRE 402 (relevance),
                                                              403         (prejudice,
                                                              confusion, waste of
   202                                                        time), 802 (hearsay).
         Report of Kristin K. Kucsma and                      FRE 402 (relevance),
   203   Stephen B. Levinson An Appraisal of                  403         (prejudice,




                                                 -54-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 55 of 77 PageID #: 3011




   Ex# Description                          Stipulated       Defendant Objection ID     Evid.
       Economic Loss to Derrick Hamilton,                    confusion, waste of
       dated May 26, 2017, including                         time), 802 (hearsay).
       appendices/schedules and opinion on
       post-judgment interest dated June 2,
       2017
       Kristin K. Kucsma CV                                  FRE 402 (relevance),
                                                             403         (prejudice,
                                                             confusion, waste of
   204                                                       time), 802 (hearsay).
         Stephen B. Levinson CV                              FRE 402 (relevance),
                                                             403         (prejudice,
                                                             confusion, waste of
   205                                                       time), 802 (hearsay).
         NYPD Memorandum to Chief of                         FRE 402 (relevance),
         Patrol, dated January 4, 1991 [KCDA                 802 (hearsay).
   206   68-70]
         People v. Hamilton, 115 A.D.3d 12,                  FRE 402 (relevance),
         979 N.Y.S.2d 97 (2014)                              403        (prejudice,
                                                             confusion, waste of
   207                                                       time).
         Trial Exhibit Crime Scene Photos                X
   208   (People’s #1-4, 8)
         Other exhibits from criminal trial and          X   FRE 402 (relevance),
         post-trial hearings (see DEF 2641)                  403          (prejudice,
                                                             confusion, waste of
                                                             time), 802 (hearsay).
                                                              [by New York City
                                                             Defendants          and
                                                             Defendant Scarcella;
                                                             Defendant White takes
   209                                                       no position.]
         Demonstrative:       215      Monroe                FRE 402 (relevance),
         Vestibule, steps and curb                           403          (prejudice,
                                                             confusion, waste of
   210                                                       time).
         Demonstrative: Cadaver model of                     FRE 402 (relevance),
         Nathaniel Cash bullet wounds                        403          (prejudice,
                                                             confusion, waste of
   211                                                       time).
         Gonnerman, Jennifer, The New                        FRCP 26(a) (not
         Yorker, Home Free, May 28, 2018                     disclosed); FRE 402
                                                             (relevance),        403
                                                             (prejudice, confusion,
   212                                                       waste of time), 404




                                                  -55-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 56 of 77 PageID #: 3012




   Ex# Description                              Stipulated   Defendant Objection ID     Evid.
                                                             (propensity),   405
                                                             (character),    608
                                                             (character),    802
                                                             (hearsay).

         Homicide Bureau Information Sheet,                  FRE 802 (hearsay).
   213   January 15, 1991
         Autopsy Report of Dr. Virani [KCDA                  802 (hearsay).
   214   44-53]
         People’s Exhibit 7, photographs of                  FRE 402 (relevance),
         ballistic evidence recovered, marked                403          (prejudice,
         H-1 through H-15 [DEF 2520-22]                      confusion, waste of
   215                                                       time).
         Elnora Douglas Hearing Testimony                    RE 402 (relevance),
                                                             403          (prejudice,
                                                             confusion, waste of
   216                                                       time), 802 (hearsay).
         Mollen Commission Report, July                      FRCP 26(a) (not
         1994                                                disclosed); FRE 402
                                                             (relevance),        403
                                                             (prejudice, confusion,
                                                             waste of time), 802
   217                                                       (hearsay).
         Annual Reports of the Mayor’s                       FRCP 26(a) (not
         Commission to Combat Police                         disclosed); FRE 402
         Corruption                                          (relevance),        403
                                                             (prejudice, confusion,
                                                             waste of time), 802
   218                                                       (hearsay).
         Defendants’ Initial and Supplemental                FRE 402 (relevance),
         Disclosures and Discovery Responses                 403 (confusion, waste
   219                                                       of time).
         All 330, 440, appeal and habeas                     FRE 402 (relevance),
         petitions submitted by Derrick                      403          (prejudice,
         Hamilton, with supporting exhibits                  confusion, waste of
         and affidavits, in connection with                  time), 802 (hearsay).
         Kings County Supreme Court
         indictment 142/91, PSNY v. Derrick
   220   Hamilton, and all opposing papers
         All minutes of pre-trial, trial and                 FRE 402 (relevance),
         post-trial proceedings under Kings                  403         (prejudice,
         County Supreme Court indictment                     confusion, waste of
   221   142/91, PSNY v. Derrick Hamilton                    time), 802 (hearsay).
   222   CRU Investigation Notes and                         FRE 402 (relevance),




                                                -56-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 57 of 77 PageID #: 3013




   Ex# Description                      Stipulated       Defendant Objection ID    Evid.
       Interoffice Correspondence [KCDA                  403         (prejudice,
       953-1001]                                         confusion, waste of
                                                         time), 802 (hearsay).
         Prison Notifications to Derrick                 FRE 402 (relevance),
         Hamilton regarding the death of                 403         (prejudice,
         James Hamilton, Jr. and Denial of his           confusion, waste of
         Funeral Attendance Request [DEF                 time), 802 (hearsay).
   223   3652, 3655]
         Selected prison correspondence and              FRCP 26(a) (not
         grievances                                      disclosed), FRE 402
                                                         (relevance),      403
                                                         (prejudice, confusion,
                                                         waste of time), 802
   224                                                   (hearsay).
         Demonstrative: Map and street view              FRE 402 (relevance),
         photographs of the vicinity of 215              403 (confusion).
   225   Monroe
         Pleadings in the instant matter, 15 CV          FRE 402 (relevance),
         4574 (CBA) (SJB)                                403 (confusion, waste
                                                         of      time),     802
   226                                                   (hearsay).
         Derrick Hamilton’s certifications               FRE 402 (relevance),
                                                         403         (prejudice,
                                                         confusion, waste of
   227                                                   time), 802 (hearsay).
         Complete set of NYPD and KCDA                   FRE 402 (relevance),
         Reports, Witness Statements, Notes              403         (prejudice,
         and Diagrams from the Investigation             confusion, waste of
         of the Murder of Nathaniel Cash                 time), 802 (hearsay).
   228   produced in discovery
         Knapp Commission Report                         FRCP 26(a) (not
                                                         disclosed); FRE 402
                                                         (relevance),      403
                                                         (prejudice, confusion,
                                                         waste of time), 802
   229                                                   (hearsay).
         Selected evidence of Mr. Hamilton’s             FRCP 26(a) (not
         education, advocacy and community               disclosed); FRE 402
         service                                         (relevance),      403
                                                         (prejudice, confusion,
                                                         waste of time), 802
   230                                                   (hearsay).
         Statement by Brooklyn District                  FRCP 26(a) (not
   231   Attorney Ken Thompson Regarding                 disclosed); FRE 402




                                                  -57-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 58 of 77 PageID #: 3014




   Ex# Description                                Stipulated     Defendant Objection ID         Evid.
       the Exoneration of Derrick Hamilton                       (relevance),      403
       dated January 9, 2015                                     (prejudice, confusion,
                                                                 waste of time), 802
                                                                 (hearsay).

   New York City Defendants’ Exhibits:

           City defendants do not waive objections to any exhibits on this list and reserve the right
   to offer any exhibit listed on plaintiff’s and co-defendants’ exhibit lists.

           City defendants reserve the right to introduce any deposition, hearing or trial testimony
   from the underlying prosecution, post-conviction proceedings and parallel civil litigation against
   plaintiff in his case in chief, and to use any prior sworn testimony of any witness for purposes of
   impeachment. City defendants reserve the right to utilize any and all designated deposition
   testimony listed by plaintiff and co-defendants as well as any and all testimony from plaintiff’s
   criminal trial, subject to witness availability, the Federal Rules of Evidence, Rule 26 of the
   Federal Rules of Civil Procedure and rulings on in limine motions and objections.

   Ex#    Description                    Stipulated            Plaintiff Objection       ID   Evid.
   FD-    Plaintiff’s Verified Claim for                       FRE 402 (relevance),
   A      Damages/8-b Claim against NY                         403 (prejudice,
          State                                                confusion, waste of
          (DEF33-283)                                          time), 802 (hearsay)
   FD-    Plaintiff’s Notice of Claim                          FRE 402 (relevance),
   B      (DEF1828-34)                                         403 (prejudice,
                                                               confusion, waste of
                                                               time), 802 (hearsay)
   FD-    Plaintiff’s Notice of Alibi                 X
   C      (DEF2157)
   FD-    Plaintiff’s DOCCS File                               FRE 402 (relevance),
   D      (DEF2743-8297)                                       403 (prejudice,
                                                               confusion, waste of
                                                               time), 802 (hearsay)
   FD-    Letter from plaintiff to Sharon                      FRE 501 (spousal
   E      Goodwin                                              privilege), 402
          (DEF5114-19)                                         (relevance), 403
                                                               (prejudice,
                                                               confusion, waste of
                                                               time), 404 (bad acts,
                                                               405 (character), 802
                                                               (hearsay)
   FD-    Plaintiff’s Rap Sheet                                FRE 402 (relevance),
   F      (DEF10621-10644)                                     403         (prejudice,
                                                               confusion, waste of




                                                  -58-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 59 of 77 PageID #: 3015




   Ex#    Description                          Stipulated   Plaintiff Objection    ID   Evid.
                                                            time), 404 (bad acts),
                                                            609 (conviction), 802
                                                            (hearsay)
   FD-    Audio Recording of Jerry Douglas                  FRE 402 (relevance),
   G      Interview                                         403        (prejudice,
                                                            confusion, waste of
                                                            time), 404 (bad acts),
                                                            609 (conviction), 802
                                                            (hearsay)
   FD-    Jewel Smith’s Correspondence             X
   H      with Plaintiff
          (DEF11745-11770)
   FD-I   Hamilton’s CPL §§ 440 and 330            X
          Motions and transcripts (including
          affidavits in support of motions,
          reply affidavits and associated
          documents)
   FD-J   Plaintiff’s 50-h Transcript                       The witness will
          (DEF 810-1110)                                    testify in person. To
                                                            the extent any
                                                            portion of this
                                                            testimony is
                                                            admitted, it should be
                                                            subject to appropriate
                                                            line-by-line
                                                            objections and
                                                            redactions and the
                                                            limitations of FRCP
                                                            32.
   FD-    Plaintiff’s   verified  bill    of                FRE 402 (relevance),
   K      particulars (DEF112-17)                           403 (prejudice,
                                                            confusion, waste of
                                                            time), 802 (hearsay)
   FD-    DD5 relating to Jerry Douglas and                 FRE 402 (relevance),
   L      identification    of    Hamilton,                 403 (prejudice,
          including photo array                             confusion, waste of
          (KCDA12-14)                                       time), 802 (hearsay)
   FD-    DD5 with anonymous caller –                       FRE 402 (relevance),
   M      “Bush shot Nathaniel”                             403 (prejudice,
          (KCDA10)                                          confusion, waste of
                                                            time), 802 (hearsay)
   FD-    Selected Entries from the Diary of       X
   N      Felicia Shuler (DEF 11771-76)
   FD-    Testimony of Felicia Shuler at CPL       X




                                               -59-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 60 of 77 PageID #: 3016




   Ex#   Description                         Stipulated   Plaintiff Objection    ID   Evid.
   O     440 proceeding
   FD-   Testimony of Taseem Douglas at          X
   P     CPL 440 proceeding (KCDA 158-
         241)
   FD-   Affidavit of Taseem Douglas (DEF        X
   Q     11236-37)
   FD-   Affidavit of Kelly Turner (DEF          X
   R     165-167)
   FD-   Unsigned affidavit of Kelly Turner      X
   S     (Turner Dep. Exh. 6)
   FD-   Audio recording of Kelly Turner         X
   T     interview with CRU
   FD-   Affidavit of Davette Mahan (DEF         X
   U     168)
   FD-   Audio recording of Davette Mahan        X
   V     interview with CRU
   FD-   Affidavit of Kim Freeman (DEF           X
   W     173)
   FD-   Testimony of Kim Freeman at CPL         X
   X     440 proceeding (KCDA 643-695)
   FD-   Handwritten statement by Jewel          X
   Y     Smith to George Sheinberg (DEF
         177)
   FD-   Testimony of Jewel Smith at CPL         X
   Z     330 proceeding
   FD-   Testimony of Jewel Smith at             X
   AA    plaintiff’s trial
   FD-   Jewel Smith’s victim impact             X
   BB    statement (DEF 184-185)
   FD-   Letter from Jewel Smith to Elliot       X
   CC    Spitzer (DEF 180-183)
   FD-   Audio recording of Jewel Smith          X
   DD    interview with ADA Thomas Luzio
   FD-   Audio recording of Jewel Smith          X
   EE    interview with Rogelio Torres
   FD-   Jewel      Smith    Affidavit    of     X
   FF    Recantation to Robert Holt
   FD-   Various letters from Jewel Smith to     X
   GG    Derrick Hamilton (DEF11745-70)
   FD-   Testimony of George Sheinberg at        X
   HH    330 proceeding
   FD-   Spreadsheet provided by plaintiff                FRE 402 (relevance),
   II    on October 12, 2017                              403 (prejudice,
                                                          confusion, waste of




                                             -60-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 61 of 77 PageID #: 3017




   Ex#   Description                          Stipulated   Plaintiff Objection       ID   Evid.
                                                           time), 802 (hearsay)
   FD-   Affidavit of Alphonso Dixon              X
   JJ
   FD-   Affidavit of Mattie Dixon                X
   KK
   FD-   Affidavit of Tashameaka Watson           X
   LL
   FD-   Letter from Mattie Dixon to DA           X        Plaintiff objects only
   MM    Charles Hynes                                     on the grounds that
                                                           this exhibit is not
                                                           identified by Bates
                                                           number. To the
                                                           extent it refers to
                                                           evidence exchanged
                                                           in discovery, plaintiff
                                                           stipulates to
                                                           admission.
   FD-   Comfort Inn hotel receipts dated         X
   NN    January 3, 1991 to January 5, 1991
   FD-   Transcript of Audio Statement of         X
   OO    Mattie Dixon to the KCDA
         Conviction Review Unit
   FD-   Affidavit of Tawana Smith (DEF           X
   PP    11777-85)
   FD-   Testimony of Sharon Goodwin at           X
   QQ    CPL 440 proceeding
   FD-   April 3, 2001 Affidavit of Derrick                FRCP 26(a) (not
   RR    Hamilton re: Indictments 5010/82                  disclosed), FRE 402
         and 2681/81                                       (relevance), 403
                                                           (prejudice,
                                                           confusion, waste of
                                                           time), 802 (hearsay)
   FD-   Deposition testimony of Derrick                   The witness will
   SS    Hamilton in 8-b proceeding                        testify in person. To
                                                           the extent any
                                                           portion of this
                                                           testimony is
                                                           admitted, it should be
                                                           subject to appropriate
                                                           line-by-line
                                                           objections and
                                                           redactions and the
                                                           limitations of FRCP
                                                           32.




                                              -61-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 62 of 77 PageID #: 3018




   Ex#   Description                     Stipulated   Plaintiff Objection       ID   Evid.
   FD-   October 10, 2000 Affidavit of                FRCP 26(a) (not
   TT    Derrick Hamilton in Connecticut              disclosed), FRE 402
         Docket # FAA 00 04416275                     (relevance), 403
                                                      (prejudice,
                                                      confusion, waste of
                                                      time), 802 (hearsay)
   FD-   Testimony of Michael Ross in CPL       X
   UU    330 proceeding
   FD-   Testimony of Beth Merkin in CPL        X
   VV    440 proceeding
   FD-   Testimony of Darren Breeden in         X
   WW    CPL 440 proceeding
   FD-   Don’t Get Your Elevator Stuck on             FRCP 26(a) (not
   XX    Stupid by Iselyn Lundie                      disclosed), FRE 402
                                                      (relevance), 403
                                                      (prejudice,
                                                      confusion, waste of
                                                      time), 404 (bad acts),
                                                      405 (character), 608
                                                      (character), 802
                                                      (hearsay)
   FD-   Video recording of Derrick                   In assenting to a
   YY    Hamilton interview with Dr. Mary             videotaped interview,
         Tramontin                                    plaintiff relied on Dr.
                                                      Tramontin’s
                                                      representation that
                                                      the footage would be
                                                      shared only with his
                                                      legal team for
                                                      “transparency.”

                                                      FRE 402 (relevance),
                                                      403 (prejudice,
                                                      confusion, waste of
                                                      time), 802 (hearsay)
   FD-   2014 1099-MISC for Derrick                   FRE 402 (relevance),
   ZZ    Hamilton from the Novo Law Firm              403 (prejudice,
                                                      confusion, waste of
                                                      time), 802 (hearsay)
   FD- 2015 1099-MISC for Derrick                     FRE 402 (relevance),
   AAA Hamilton from the Novo Law Firm                403 (prejudice,
                                                      confusion, waste of
                                                      time), 802 (hearsay)
   FD-   2016   1099-MISC    for   Derrick            FRE 402 (relevance),




                                             -62-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 63 of 77 PageID #: 3019




   Ex#     Description                            Stipulated    Plaintiff Objection      ID     Evid.
   BBB     Hamilton from the Novo Law Firm                      403 (prejudice,
                                                                confusion, waste of
                                                                time), 802 (hearsay)
   FD-     2014 1099-MISC for Derrick                           FRE 402 (relevance),
   CCC     Hamilton from Edelstein &                            403 (prejudice,
           Grossman                                             confusion, waste of
                                                                time), 802 (hearsay)
   FD- Parole Hearing Transcript [Oct. 18,                      FRE 402 (relevance),
   DDD 2011] (DEF448-69)                                        403 (prejudice,
                                                                confusion, waste of
                                                                time), 404 (bad acts),
                                                                405 (character), 608
                                                                (character), 609
                                                                (convictions), 802
                                                                (hearsay)


   Defendant Scarcella’s Exhibits:

           Det. Scarcella does not waive objections to any exhibits on this list and reserves the right
   to offer any exhibit listed on plaintiff’s and co-defendants’ exhibit lists. Det. Scarcella reserves
   the right to offer any exhibit not listed herein based on any in limine motion.

           Det. Scarcella reserves the right to introduce any deposition, hearing or trial testimony
   from the underlying prosecution, post-conviction proceedings and parallel civil litigation against
   plaintiff in his case in chief, and to use any prior sworn testimony of any witness for purposes of
   impeachment. Det. Scarcella reserves the right to utilize any and all designated deposition
   testimony listed by plaintiff and co-defendants as well as any and all testimony from plaintiff’s
   criminal trial, subject to witness availability, the Federal Rules of Evidence, Rule 26 of the
   Federal Rules of Civil Procedure and rulings on in limine motions and objections.

   Ex# Description                          Stipulated           Defendant Objection       ID     Evid.
       DD5-Smith’s statement to Det.            X
   LS- DeLouisa at precinct on 1/4/91
   A   [KCDA 2]
       Det. DeLouisa’s handwritten notes of     X
   LS- Smith’s statement to him at precinct
   B   on 1/4/91 [KCDA 3]
       Det. Scarcella’s memo book entries       X
   LS- for the Cash homicide investigation
   C   [DEF 11268-11291]
       Det. DeLouisa’s memo book entries        X
   LS- for the Cash homicide investigation
   D   [DEF 11238-11267]




                                                  -63-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 64 of 77 PageID #: 3020




   Ex# Description                              Stipulated   Defendant Objection       ID   Evid.
       Det. Scarcella’s testimony at Wade           X
   LS- hearing and decision made on the
   E   record on 7/1/92
   LS- Det.    Scarcella’s    testimony      at     X
   F   Hamilton’s criminal trial on 7/14/92
   LS- Det. Scarcella’s affidavit sworn to on       X
   G   4/7/94
   LS- Det. Scarcella’s testimony at 330            X
   H   hearing on 6/4/93
   LS- Det. Scarcella’s testimony at 440            X
   I   hearing on 7/18/95
       DD5-interview       of     unidentified               FRE 402 (relevance),
       witness on 1/5/91 [KCDA 9]                            403         (prejudice,
   LS-                                                       confusion, waste of
   J                                                         time), 802 (hearsay)
       DD5-statement of anonymous caller                     FRE 402 (relevance),
       on 1/11/91 [KCDA 10]                                  403         (prejudice,
   LS-                                                       confusion, waste of
   K                                                         time), 802 (hearsay)
       DD5-Jerry Douglas interview at                        FRE 402 (relevance),
       precinct on 1/14/91 [KCDA 12]                         403         (prejudice,
   LS-                                                       confusion, waste of
   L                                                         time), 802 (hearsay)
       DD5-Jerry Douglas photo ID at                         FRE 402 (relevance),
       precinct on 1/14/91 [KCDA 13-14]                      403         (prejudice,
   LS-                                                       confusion, waste of
   M                                                         time), 802 (hearsay)
       Det. Scarcella’s NYPD personnel                       FRE 402 (relevance),
       files                                                 403 (prejudice, waste
                                                             of time, confusion),
   LS-                                                       608 (bolstering), 802
   N                                                         (hearsay)
         Det. Scarcella’s IAB Officer Resume                 FRE 402 (relevance),
                                                             403 (prejudice, waste
                                                             of time, confusion),
   LS-                                                       608 (bolstering), 802
   O                                                         (hearsay)
         Det. Scarcella’s CRB Officer History                FRE 402 (relevance),
                                                             403 (prejudice, waste
                                                             of time, confusion),
   LS-                                                       608 (bolstering), 802
   P                                                         (hearsay)
   LS-   Det. Scarcella’s CPI Round Robin                    FRE 402 (relevance),
   Q     Report                                              403 (prejudice, waste




                                                -64-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 65 of 77 PageID #: 3021




   Ex# Description                               Stipulated   Defendant Objection ID   Evid.
                                                              of time, confusion),
                                                              608 (bolstering), 802
                                                              (hearsay)
   LS-   Det. DeLouisa’s testimony at 440               X
   R     hearing on 8/1/95
   LS-   DD5-Smith photobook identification             X
   S     at precinct on 1/4/91 [KCDA 8]
   LS-   Audio recording of Smith interview             X
   T     at the precinct on 1/4/91
   LS-   Transcript of Smith interview at the           X
   U     precinct on 1/4/91
   LS-   Transcript of Jerry Douglas interview          X
   V     at the precinct on 1/14/91
         KCDA CRU Report                                X     Subject to in limine
                                                              rulings          and
   LS-                                                        appropriate
   W                                                          redactions.
   LS-   Audio recording of Smith CRU                   X
   X     interview
   LS-   Smith’s testimony at 330 hearing on            X
   Y     6/3/93[DEF 33-58]
   LS-   Smith’s grand jury testimony on                X
   Z     1/9/91 [DEF 541-49]
         Excerpt from the book “Don’t Let                     FRCP 26(a) (not
         Your Elevator Get Stuck On Stupid”                   disclosed), FRE 402
                                                              (relevance),      403
                                                              (prejudice, confusion,
                                                              waste of time), 404
                                                              (bad     acts),   405
                                                              (character),      608
   LS-                                                        (character),      802
   AA                                                         (hearsay)
   LS-   Smith recantation affidavit sworn to           X
   BB    on 4/21/93 [DEF 178-79]
   LS-   Smith’s testimony at Hamilton’s                X
   CC    criminal trial on 7/9/92
   LS-   Smith’s testimony at Hamilton’s                X
   DD    criminal trial on on 7/13/92
         Smith’s statement signed at George             X
   LS-   Sheinberg’s office dated 3/25/91
   EE    [DEF 177]
   LS-   Smith’s letter to Eliot Spitzer dated          X
   FF    9/7/07 [DEF 180-83]
   LS-   Smith’s        letter    to    Parole          X




                                                 -65-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 66 of 77 PageID #: 3022




   Ex# Description                            Stipulated   Defendant Objection      ID   Evid.
   GG Commissioners dated 9/7/07 [ [DEF
       184-85]
   LS- Smith’s testimony at the 330 hearing       X
   HH
       Smith’s letters to Hamilton admitted       X
   LS- at Hamilton’s criminal trial [DEF
   II  11745-11770]
   LS- Colloquy to adjudicate Smith a             X
   JJ  material witness [KCDA 1034-35]
       Receipts from Jewel Smith’s deposits       X
   LS- to Hamilton’s Commissary on 5/2/91
   KK and 6/15/91 May 2 and June 15, 1991
       Transcript of material witness hearing     X
   LS- on 7/7/92 in County of Lincoln,
   LL North Carolina
   LS- North Carolina witness arrest warrant      X
   MM dated 7/7/92
   LS- Smith’s rap sheet                          X
   NN
   LS- Beth Merkin’s testimony at 440             X
   OO hearing on 9/13/95
   LS- Joseph Ponzi’s testimony at 330            X
   PP  hearing on or about 6/4/93
   LS- Ann Gutmann’s testimony at 330             X
   QQ hearing on or about 6/4/93
       New Haven police records re: 5/11/89                FRCP 26(a) (not
       shooting                                            disclosed), FRE 402
                                                           (relevance),      403
                                                           (prejudice, confusion,
                                                           waste of time), 404
                                                           (bad     acts),   405
   LS-                                                     (character),      802
   RR                                                      (hearsay)
         Statement of Mattie Wright dated                  FRCP 26(a) (not
         May 11, 1989                                      disclosed), FRE 402
                                                           (relevance),      403
                                                           (prejudice, confusion,
                                                           waste of time), 404
                                                           (bad     acts),   405
   LS-                                                     (character),      802
   SS                                                      (hearsay)
         Statement of Barbara Wright dated                 FRCP 26(a) (not
   LS-   May 11, 1989                                      disclosed), FRE 402
   TT                                                      (relevance),      403




                                             -66-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 67 of 77 PageID #: 3023




   Ex# Description                               Stipulated   Defendant Objection ID    Evid.
                                                              (prejudice, confusion,
                                                              waste of time), 404
                                                              (bad      acts),    405
                                                              (character),        802
                                                              (hearsay)
         Transcript of Hamilton’s        50-H                 The     witness    will
         hearing testimony                                    testify in person. To
                                                              the extent any portion
                                                              of this testimony is
                                                              admitted, it should be
                                                              subject to appropriate
                                                              line-by-line objections
                                                              and redactions and the
   LS-                                                        limitations of FRCP
   UU                                                         32.
         Transcript of Hamilton’s deposition                  The     witness    will
         testimony in 8-b case against the                    testify in person. To
         State of New York                                    the extent any portion
                                                              of this testimony is
                                                              admitted, it should be
                                                              subject to appropriate
                                                              line-by-line objections
                                                              and redactions and the
   LS-                                                        limitations of FRCP
   VV                                                         32.
         Transcript of Hamilton’s deposition                  The     witness    will
         testimony in this action                             testify in person. To
                                                              the extent any portion
                                                              of this testimony is
                                                              admitted, it should be
                                                              subject to appropriate
                                                              line-by-line objections
   LS-                                                        and redactions and the
   W                                                          limitations of FRCP
   W                                                          32.
         Transcript of Hamilton’s testimony in                FRCP 26(a) (not
         deposition taken on or about 9/26/07                 disclosed);        The
         and exhibits thereof                                 witness will testify in
                                                              person. To the extent
                                                              any portion of this
                                                              testimony is admitted,
                                                              it should be subject to
   LS-                                                        appropriate line-by-
   XX                                                         line objections and




                                                 -67-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 68 of 77 PageID #: 3024




   Ex# Description                            Stipulated   Defendant Objection ID   Evid.
                                                           redactions and the
                                                           limitations of FRCP
                                                           32.
         Picture of Hamilton and others                    FRCP 26(a) (not
                                                           disclosed), FRE 402
                                                           (relevance),      403
                                                           (prejudice, confusion,
                                                           waste of time), 404
                                                           (bad      acts),  405
                                                           (character),      802
   LS-                                                     (hearsay),        901
   YY                                                      (authentication)
         Letter from Hamilton to Ms. Wyatt                 FRCP 26(a) (not
         dated 4/20/97                                     disclosed), FRE 402
                                                           (relevance),      403
                                                           (prejudice, confusion,
                                                           waste of time), 404
                                                           (bad      acts),  405
                                                           (character),      802
   LS-                                                     (hearsay),        901
   ZZ                                                      (authentication)
         Letter from Hamilton to “Wemo”                    FRCP 26(a) (not
         dated 4/20/97                                     disclosed), FRE 402
                                                           (relevance),      403
                                                           (prejudice, confusion,
                                                           waste of time), 404
                                                           (bad      acts),  405
   LS-                                                     (character),      802
   AA                                                      (hearsay),        901
   A                                                       (authentication)
         Letter from Hamilton to Sharon                    FRE 501 (spousal
         Hamilton dated 4/2/00                             privilege),       402
                                                           (relevance),      403
                                                           (prejudice, confusion,
                                                           waste of time), 404
   LS-                                                     (bad      acts,   405
   BB                                                      (character),      802
   B                                                       (hearsay)
         Hamilton statement from CT divorce                FRCP 26(a) (not
         action dated 10/10/00                             disclosed), FRE 402
                                                           (relevance),      403
   LS-                                                     (prejudice, confusion,
   CC                                                      waste of time), 404
   C                                                       (bad      acts),  405




                                              -68-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 69 of 77 PageID #: 3025




   Ex# Description                                  Stipulated   Defendant Objection ID     Evid.
                                                                 (character),        802
                                                                 (hearsay),          901
                                                                 (authentication)
         Hamilton tax returns and supporting                     FRCP 26(a) (not
         documentation                                           disclosed), FRE 402
                                                                 (relevance),        403
   LS-                                                           (prejudice, confusion,
   DD                                                            waste of time), 802
   D                                                             (hearsay)
         New Haven Police Department                             FRCP 26(a) (not
         records of Hamilton’s March 1991                        disclosed), FRE 402
         arrest                                                  (relevance),        403
   LS-                                                           (prejudice, confusion,
   EE                                                            waste of time), 802
   E                                                             (hearsay)
         Hamilton’s rap sheet                                    FRCP 26(a) (not
                                                                 disclosed), FRE 402
                                                                 (relevance),        403
                                                                 (prejudice, confusion,
                                                                 waste of time), 404
                                                                 (bad     acts),     405
                                                                 (character),        608
                                                                 (character),        609
   LS-                                                           (convictions),      802
   FFF                                                           (hearsay)
         Hamilton’s Response to Defendant                        FRE 402 (relevance),
   LS-   Scarcella’s Request for Admissions                      403          (prejudice,
   GG                                                            confusion, waste of
   G                                                             time), 802 (hearsay)
   LS-   Taseem    Douglas      affidavit   dated          X
   HH    9/10/93
   H
   LS-   Taseem Douglas testimony at 440                   X
   III   hearing
         Colloquy following Taseem Douglas                       FRE 402 (relevance),
         testimony at 440 hearing                                403          (prejudice,
                                                                 confusion, waste of
   LS-                                                           time), 802 (hearsay);
   JJJ                                                           Usurps role of jury.
         Taseem Douglas’s rap sheet                              FRCP 26(a) (not
                                                                 disclosed), FRE 402
   LS-                                                           (relevance),        403
   KK                                                            (prejudice, confusion,
   K                                                             waste of time), 404




                                                    -69-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 70 of 77 PageID #: 3026




   Ex# Description                                Stipulated   Defendant Objection ID   Evid.
                                                               (bad     acts),   405
                                                               (character),      608
                                                               (character),      609
                                                               (convictions),    802
                                                               (hearsay)
         Taseem Douglas conviction, NNH -                      FRCP 26(a) (not
         CR96-0440880-T                                        disclosed), FRE 402
                                                               (relevance),      403
                                                               (prejudice, confusion,
                                                               waste of time), 404
                                                               (bad     acts),   405
                                                               (character),      608
   LS-                                                         (character),      609
   LL                                                          (convictions),    802
   L                                                           (hearsay)
   LS-   Transcript of Smith’s      deposition                 FRCP 32 (not an
   M     testimony in this action                              adverse party)
   M
   M
   LS-   Transcript    of   Joseph      Ponzi’s                FRCP 32 (not       an
   NN    deposition testimony in this action                   adverse party)
   N
   LS-   Transcript of Det. DeLouisa’s                         FRCP 32 (not       an
   OO    deposition testimony in this action                   adverse party)
   O
         Transcript of Det. Scarcella’s                        FRCP 32 (not an
   LS-   deposition testimony in this action                   adverse party); FRE
   PPP                                                         608 (bolstering)
   LS-   Transcript of Taseem Douglas’s                        FRCP 32 (not an
   QQ    deposition testimony in this action                   adverse party)
   Q
   LS-   Transcript of George Sheinberg’s                      FRCP 32 (not       an
   RR    deposition testimony in this action                   adverse party)
   R
         Complaint filed in CV-01-5579 dated                   FRCP 26(a) (not
         8/12/01                                               disclosed); FRE 402
                                                               (relevance),      403
                                                               (prejudice, confusion,
   LS-                                                         waste of time), 802
   SSS                                                         (hearsay)
         Amended Complaint filed in 06-CV-                     FRCP 26(a) (not
   LS-   0805 dated 11/30/06                                   disclosed); FRE 402
   TT                                                          (relevance),      403
   T                                                           (prejudice, confusion,




                                                  -70-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 71 of 77 PageID #: 3027




   Ex# Description                               Stipulated     Defendant Objection ID            Evid.
                                                                waste of time), 802
                                                                (hearsay)


   New Haven Defendants’ Exhibits:

          The New Haven defendants do not waive objections to any exhibits on this list and
   reserve the right to offer any exhibit listed on co-defendants and plaintiff’s exhibit lists.

            The New Haven defendants reserve the right to introduce any deposition, hearing or trial
   testimony from the underlying prosecution, post-conviction proceedings and parallel civil
   litigation against any party opponent in their cases in chief, and to use any prior sworn
   testimony of any witness for purposes of impeachment. The New Haven defendants also reserve
   the right to utilize any and all designated deposition testimony listed by co-defendants and
   plaintiff, as well as any and all testimony from plaintiff’s criminal trial, subject to witness
   availability, the Federal Rules of Evidence, Rule 26 of the Federal Rules of Civil Procedure and
   rulings on in limine motions and objections.

   Ex #               Description               Stipulated            Objection              ID   Evid.
   BW-    Audio Recording of Mattie Dixon           X
   A      CRU Interview
   BW-    Transcript of Mattie Dixon CRU            X
   B      Interview
   BW-    Affidavit of Mattie Dixon, October        X
   C      31, 2009
   BW-    Affidavit of Alphonso Dixon, June         X
   D      24, 1992
          Letter from Dr. Marc Moreau               X
   BW-    dated June 25, 1992 regarding
   E      Alphonso Dixon
          New Haven Police Records re:                        FRCP        26(a)       (not
          5/11/89 Shooting                                    disclosed), FRE 402
                                                              (relevance),            403
                                                              (prejudice,     confusion,
                                                              waste of time), 404 (bad
   BW-                                                        acts), 405 (character),
   F                                                          802 (hearsay)
          Statement of Mattie Wright dated                    FRCP 26(a) (not
          May 11, 1989                                        disclosed), FRE 402
                                                              (relevance), 403
                                                              (prejudice, confusion,
                                                              waste of time), 404 (bad
   BW-                                                        acts), 405 (character),
   G                                                          802 (hearsay)




                                                 -71-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 72 of 77 PageID #: 3028




         Statement of Barbara Wright dated           FRCP 26(a) (not
         May 11, 1989                                disclosed), FRE 402
                                                     (relevance), 403
                                                     (prejudice, confusion,
                                                     waste of time), 404 (bad
   BW-                                               acts), 405 (character),
   H                                                 802 (hearsay)
   BW-   Alphonso Dixon Quality Inn              X
   I     Receipts
         Book Excerpts Written by Derrick            FRCP 26(a) (not
         Hamilton of “Don’t Let Your                 disclosed), FRE 402
         Elevator Get Stuck on Stupid,”              (relevance), 403
         Iselyn Hamilton Lundy                       (prejudice, confusion,
                                                     waste of time), 404 (bad
                                                     acts), 405 (character),
   BW-                                               608 (character), 802
   J                                                 (hearsay)
   BW-   Notice of Alibi dated October 21,       X
   K     1991, Indictment No. 142-91
         Transcript of Derrick Hamilton 50-          The witness will testify in
         H Hearing                                   person. To the extent any
                                                     portion of this testimony
                                                     is admitted, it should be
                                                     subject to appropriate
                                                     line-by-line objections
   BW-                                               and redactions and the
   L                                                 limitations of FRCP 32.
         Taseem Douglas affidavit dated          X
   BW-   September 10, 1993 (DEF 11236-
   M     37)
   BW-   Taseem Douglas Testimony 440.10         X
   N     Hearing Testimony
         Colloquy following Taseem                   FRE 402 (relevance), 403
         Douglas 440.10 Hearing                      (prejudice, confusion,
         Testimony                                   waste of time), 802
   BW-                                               (hearsay); Usurps role of
   O                                                 jury.
         Complaint, CV-01-5579 dated                 FRCP 26(a) (not
         August 12, 2001                             disclosed); FRE 402
                                                     (relevance), 403
                                                     (prejudice, confusion,
   BW-                                               waste of time), 802
   P                                                 (hearsay)
   BW-   Picture of Derrick Hamilton and             FRCP 26(a) (not
   Q     others                                      disclosed), FRE 402




                                              -72-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 73 of 77 PageID #: 3029




                                                   (relevance), 403
                                                   (prejudice, confusion,
                                                   waste of time), 404 (bad
                                                   acts), 405 (character),
                                                   802 (hearsay), 901
                                                   (authentication)
         Letter from Derrick Hamilton to           FRCP 26(a) (not
         Ms. Wyatt dated April 20, 1997            disclosed), FRE 402
                                                   (relevance), 403
                                                   (prejudice, confusion,
                                                   waste of time), 404 (bad
                                                   acts), 405 (character),
   BW-                                             802 (hearsay), 901
   R                                               (authentication)
         Letter from Derrick Hamilton to           FRCP 26(a) (not
         “Wemo” dated April 20, 1997               disclosed), FRE 402
                                                   (relevance), 403
                                                   (prejudice, confusion,
                                                   waste of time), 404 (bad
                                                   acts), 405 (character),
   BW-                                             802 (hearsay), 901
   S                                               (authentication)
         Letter from Derrick Hamilton to           FRE 501 (spousal
         Sharon Goodwin dated April 24,            privilege), 402
         2000                                      (relevance), 403
                                                   (prejudice, confusion,
                                                   waste of time), 404 (bad
   BW-                                             acts, 405 (character), 802
   T                                               (hearsay)
         Transcript of Derrick Hamilton            The witness will testify in
         Deposition dated September 26,            person. To the extent any
         2007 and Exhibits Thereof                 portion of this testimony
                                                   is admitted, it should be
                                                   subject to appropriate
                                                   line-by-line objections
   BW-                                             and redactions and the
   U                                               limitations of FRCP 32.
         Amended Complaint dated                   FRCP        26(a)       (not
         November 30, 2006, 06-CV-0805             disclosed); FRE 402
                                                   (relevance),            403
                                                   (prejudice,      confusion,
   BW-                                             waste of time), 802
   V                                               (hearsay)
   BW-   Derrick Hamilton Statement dated          FRCP 26(a) (not
   W     October 10, 2000 from Conn.               disclosed), FRE 402




                                            -73-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 74 of 77 PageID #: 3030




         Divorce Action                            (relevance), 403
                                                   (prejudice, confusion,
                                                   waste of time), 404 (bad
                                                   acts), 405 (character),
                                                   802 (hearsay), 901
                                                   (authentication)
         Taseem Douglas Conviction, NNH            FRCP 26(a) (not
         -CR96-0440880-T                           disclosed), FRE 402
                                                   (relevance), 403
                                                   (prejudice, confusion,
                                                   waste of time), 404 (bad
                                                   acts), 405 (character),
                                                   608 (character), 609
   BW-                                             (convictions), 802
   X                                               (hearsay)
         Derrick Hamilton Tax Returns and          FRCP        26(a)       (not
         Supporting Documentation                  disclosed), FRE 402
                                                   (relevance),            403
                                                   (prejudice,     confusion,
   BW-                                             waste of time), 802
   Y                                               (hearsay)
         Derrick Hamilton New Haven                FRCP 26(a) (not
         Police Department Records of              disclosed), FRE 402
         March 19919 Arrest                        (relevance), 403
                                                   (prejudice, confusion,
   BW-                                             waste of time), 802
   Z                                               (hearsay)
         Derrick Hamilton Rap Sheet                FRE 402 (relevance), 403
         (DEF10621-10644)                          (prejudice, confusion,
                                                   waste of time), 404 (bad
   BW-                                             acts), 609 (conviction),
   AA                                              802 (hearsay)
         Taseem Douglas Rap Sheet                  FRCP 26(a) (not
                                                   disclosed), FRE 402
                                                   (relevance), 403
                                                   (prejudice, confusion,
                                                   waste of time), 404 (bad
                                                   acts), 405 (character),
                                                   608 (character), 609
   BW-                                             (convictions), 802
   BB                                              (hearsay)
   BW-   Plaintiff’s Verified Claim for            FRE 402 (relevance), 403
   CC    Damages/8-b Claim against NY              (prejudice, confusion,
         State                                     waste of time), 802
         (DEF33-283)                               (hearsay)




                                            -74-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 75 of 77 PageID #: 3031




   BW-   Plaintiff’s Notice of Claim                FRE 402 (relevance), 403
   DD    (DEF1828-34)                               (prejudice, confusion,
                                                    waste of time), 802
                                                    (hearsay)
   BW-   Plaintiff’s Notice of Alibi            X
   EE    (DEF2157)
   BW-   Plaintiff’s DOCCS File                     FRE 402 (relevance), 403
   FF                                               (prejudice, confusion,
                                                    waste of time), 802
                                                    (hearsay)
   BW-   Letter from plaintiff to Sharon            FRE 501 (spousal
   GG    Goodwin                                    privilege), 402
         (DEF5114-19)                               (relevance), 403
                                                    (prejudice, confusion,
                                                    waste of time), 404 (bad
                                                    acts, 405 (character), 802
                                                    (hearsay)
   BW-   Plaintiff’s verified bill of               FRE 402 (relevance), 403
   HH    particulars (DEF112-17)                    (prejudice, confusion,
                                                    waste of time), 802
                                                    (hearsay)
   BW-   All Sworn Deposition Transcripts,          FRCP 32 (limitations on
   II    15 CV 4574 (CBA)                           use of deposition
                                                    testimony)




                                             -75-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 76 of 77 PageID #: 3032




   Dated:      June 6, 2019
               New York, New York


                                              Respectfully submitted,


                                                      /s/
                                                Raymond Panek
                                                Gabriel P. Harvis
                                                Baree N. Fett
                                                Elefterakis, Elefterakis & Panek
                                                80 Pine Street, 38th Floor
                                                New York, New York 10005
                                                ray@eeplaw.com
                                                gharvis@eeplaw.com
                                                bfett@eeplaw.com
                                                    (o) (212) 532-1116
                                                    (f) (212) 532-1176

                                              Attorneys for plaintiff Derrick Hamilton



                                                 /s/
                                              Dennis M. Durao
                                              Federal Bar No.: ct29271
                                              James N. Tallberg
                                              Federal Bar No.: ct17849
                                              Karsten & Tallberg, LLC
                                              500 Enterprise Drive, Ste. 4B
                                              Rocky Hill, CT 06067
                                              T: (860)233-5600
                                              F: (860)233-5800
                                              ddurao@kt-lawfirm.com
                                              jtallberg@kt-lawfirm.com

                                              Attorney for City of New Haven and
                                              William White

                                                 /s/
                                              Philip R. DePaul
                                              Kiran Rosenkilde
                                              New York City Law Department
                                              100 Church Street
                                              New York, NY 10007




                                       -76-
Case 1:15-cv-04574-CBA-SJB Document 137 Filed 06/06/19 Page 77 of 77 PageID #: 3033




                                              pdepaul@law.nyc.gov
                                              krosenki@law.nyc.gov
                                              (212) 356-2413 / 2334
                                              (212) 356-3509 (fax)

                                              Attorneys for City of New York and Frank
                                              DeLouisa

                                                 /s/
                                              Bryan Ha
                                              Richard E. Signorelli
                                              LAW OFFICE OF
                                              RICHARD E. SIGNORELLI
                                              52 Duane Street, 7th Floor
                                              New York, NY 10007
                                              Telephone:    212 254 4218
                                              Facsimile:    212 254 1396
                                              Cellular:     646 245 7443 (Bryan Ha)
                                              bhanyc@gmail.com
                                              rsignorelli@nycLITIGATOR.com℠
                                              www.nycLITIGATOR.com℠

                                              Attorneys for defendant Det. Louis Scarcella
                                              (Ret.)



   SO ORDERED:



   ________________________________
   HON. CAROL BAGLEY AMON
   U.S. DISTRICT JUDGE




                                       -77-
